Exhibit 10.23

 

 

AMENDED AND RESTATED TRUST AGREEMENT

 

among

 

 

GKK CAPITAL LP,

as Depositor

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Property Trustee

 

 

CHASE BANK USA, NATIONAL ASSOCIATION,

as Delaware Trustee

 

and

 

 

THE ADMINISTRATIVE TRUSTEES NAMED HEREIN,

as Administrative Trustees

 

 

Dated as of August 9, 2005

 

 

GRAMERCY CAPITAL TRUST II

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINED TERMS

 

SECTION 1.1.

Definitions

 

ARTICLE II

THE TRUST

 

SECTION 2.1.

Name

 

SECTION 2.2.

Office of the Delaware Trustee; Office of the Trust

 

SECTION 2.3.

Initial Contribution of Trust Property; Fees, Costs and Expenses

 

SECTION 2.4.

Purposes of Trust

 

SECTION 2.5.

Authorization to Enter into Certain Transactions

 

SECTION 2.6.

Assets of Trust

 

SECTION 2.7.

Title to Trust Property

 

ARTICLE III

PAYMENT ACCOUNT; PAYING AGENTS

 

SECTION 3.1.

Payment Account

 

SECTION 3.2.

Appointment of Paying Agents

 

ARTICLE IV

DISTRIBUTIONS; REDEMPTION

 

SECTION 4.1.

Distributions

 

SECTION 4.2.

Redemption

 

SECTION 4.3.

Subordination of Common Securities

 

SECTION 4.4.

Payment Procedures

 

SECTION 4.5.

Withholding Tax

 

SECTION 4.6.

Tax Returns and Other Reports

 

SECTION 4.7.

Payment of Taxes, Duties, Etc. of the Trust

 

SECTION 4.8.

Payments under Indenture or Pursuant to Direct Actions

 

SECTION 4.9.

Exchanges

 

SECTION 4.10.

Calculation Agent

 

SECTION 4.11.

Certain Accounting Matters

 

ARTICLE V

SECURITIES

 

SECTION 5.1.

Initial Ownership

 

SECTION 5.2.

Authorized Trust Securities

 

SECTION 5.3.

Issuance of the Common Securities; Subscription and Purchase of Notes

 

 

i

--------------------------------------------------------------------------------


 

SECTION 5.4.

The Securities Certificates

 

SECTION 5.5. [a05-18104_1ex10d23.htm#Section5_5_001717]

Rights of Holders [a05-18104_1ex10d23.htm#Section5_5_001717]

 

SECTION 5.6. [a05-18104_1ex10d23.htm#Section5_6_001719]

Book-Entry Preferred Securities [a05-18104_1ex10d23.htm#Section5_6_001719]

 

SECTION 5.7. [a05-18104_1ex10d23.htm#Section5_7_001724]

Registration of Transfer and Exchange of Preferred Securities Certificates
[a05-18104_1ex10d23.htm#Section5_7_001724]

 

SECTION 5.8. [a05-18104_1ex10d23.htm#Section5_8_001728]

Mutilated, Destroyed, Lost or Stolen Securities Certificates
[a05-18104_1ex10d23.htm#Section5_8_001728]

 

SECTION 5.9. [a05-18104_1ex10d23.htm#Section5_9_001731]

Persons Deemed Holders [a05-18104_1ex10d23.htm#Section5_9_001731]

 

SECTION 5.10. [a05-18104_1ex10d23.htm#Section5_10_001736]

Cancellation [a05-18104_1ex10d23.htm#Section5_10_001736]

 

SECTION 5.11. [a05-18104_1ex10d23.htm#Section5_11_001741]

Ownership of Common Securities by Depositor
[a05-18104_1ex10d23.htm#Section5_11_001741]

 

SECTION 5.12. [a05-18104_1ex10d23.htm#Section5_12_001752]

Restricted Legends [a05-18104_1ex10d23.htm#Section5_12_001752]

 

SECTION 5.13. [a05-18104_1ex10d23.htm#Section5_13_001754]

Form of Certificate of Authentication
[a05-18104_1ex10d23.htm#Section5_13_001754]

 

ARTICLE VI [a05-18104_1ex10d23.htm#Articlevi_001759]

MEETINGS; VOTING; ACTS OF HOLDERS [a05-18104_1ex10d23.htm#Articlevi_001759]

 

SECTION 6.1. [a05-18104_1ex10d23.htm#Section6_1_001805]

Notice of Meetings [a05-18104_1ex10d23.htm#Section6_1_001805]

 

SECTION 6.2. [a05-18104_1ex10d23.htm#Section6_2_001806]

Meetings of Holders of the Preferred Securities
[a05-18104_1ex10d23.htm#Section6_2_001806]

 

SECTION 6.3. [a05-18104_1ex10d23.htm#Section6_3_001808]

Voting Rights [a05-18104_1ex10d23.htm#Section6_3_001808]

 

SECTION 6.4. [a05-18104_1ex10d23.htm#Section6_4_001810]

Proxies, Etc [a05-18104_1ex10d23.htm#Section6_4_001810]

 

SECTION 6.5. [a05-18104_1ex10d23.htm#Section6_5_001812]

Holder Action by Written Consent [a05-18104_1ex10d23.htm#Section6_5_001812]

 

SECTION 6.6. [a05-18104_1ex10d23.htm#Section6_6_001813]

Record Date for Voting and Other Purposes
[a05-18104_1ex10d23.htm#Section6_6_001813]

 

SECTION 6.7. [a05-18104_1ex10d23.htm#Section6_7_001816]

Acts of Holders [a05-18104_1ex10d23.htm#Section6_7_001816]

 

SECTION 6.8. [a05-18104_1ex10d23.htm#Section6_8_001818]

Inspection of Records [a05-18104_1ex10d23.htm#Section6_8_001818]

 

SECTION 6.9. [a05-18104_1ex10d23.htm#Section6_9_001819]

Limitations on Voting Rights [a05-18104_1ex10d23.htm#Section6_9_001819]

 

SECTION 6.10. [a05-18104_1ex10d23.htm#Section6_10__001830]

Acceleration of Maturity; Rescission of Annulment; Waivers of Past Defaults
[a05-18104_1ex10d23.htm#Section6_10__001830]

 

ARTICLE VII [a05-18104_1ex10d23.htm#Articlevii_001841]

REPRESENTATIONS AND WARRANTIES [a05-18104_1ex10d23.htm#Articlevii_001841]

 

SECTION 7.1. [a05-18104_1ex10d23.htm#Section7_1_001853]

Representations and Warranties of the Property Trustee and the Delaware Trustee
[a05-18104_1ex10d23.htm#Section7_1_001853]

 

SECTION 7.2. [a05-18104_1ex10d23.htm#Section7_2_001856]

Representations and Warranties of Depositor
[a05-18104_1ex10d23.htm#Section7_2_001856]

 

ARTICLE VIII [a05-18104_1ex10d23.htm#Articleviii_001905]

THE TRUSTEES [a05-18104_1ex10d23.htm#Articleviii_001905]

 

SECTION 8.1. [a05-18104_1ex10d23.htm#Section8_1_001858]

Number of Trustees [a05-18104_1ex10d23.htm#Section8_1_001858]

 

SECTION 8.2. [a05-18104_1ex10d23.htm#Section8_2_001908]

Property Trustee Required [a05-18104_1ex10d23.htm#Section8_2_001908]

 

SECTION 8.3. [a05-18104_1ex10d23.htm#Section8_3_001911]

Delaware Trustee Required [a05-18104_1ex10d23.htm#Section8_3_001911]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.4. [a05-18104_1ex10d23.htm#Section8_4_001913]

Appointment of Administrative Trustees
[a05-18104_1ex10d23.htm#Section8_4_001913]

 

SECTION 8.5. [a05-18104_1ex10d23.htm#Section8_5_001915]

Duties and Responsibilities of the Trustees
[a05-18104_1ex10d23.htm#Section8_5_001915]

 

SECTION 8.6. [a05-18104_1ex10d23.htm#Section8_6_001919]

Notices of Defaults and Extensions [a05-18104_1ex10d23.htm#Section8_6_001919]

 

SECTION 8.7. [a05-18104_1ex10d23.htm#Section8_7_001922]

Certain Rights of Property Trustee [a05-18104_1ex10d23.htm#Section8_7_001922]

 

SECTION 8.8. [a05-18104_1ex10d23.htm#Section8_8_001928]

Delegation of Power [a05-18104_1ex10d23.htm#Section8_8_001928]

 

SECTION 8.9. [a05-18104_1ex10d23.htm#Section8_9_001930]

May Hold Securities [a05-18104_1ex10d23.htm#Section8_9_001930]

 

SECTION 8.10. [a05-18104_1ex10d23.htm#Section8_10__001934]

Compensation; Reimbursement; Indemnity
[a05-18104_1ex10d23.htm#Section8_10__001934]

 

SECTION 8.11. [a05-18104_1ex10d23.htm#Section8_11__001938]

Resignation and Removal; Appointment of Successor
[a05-18104_1ex10d23.htm#Section8_11__001938]

 

SECTION 8.12. [a05-18104_1ex10d23.htm#Section8_12__001943]

Acceptance of Appointment by Successor
[a05-18104_1ex10d23.htm#Section8_12__001943]

 

SECTION 8.13. [a05-18104_1ex10d23.htm#Section8_13__001945]

Merger, Conversion, Consolidation or Succession to Business
[a05-18104_1ex10d23.htm#Section8_13__001945]

 

SECTION 8.14. [a05-18104_1ex10d23.htm#Section8_14__001947]

Not Responsible for Recitals Issuance of Securities and Representations
[a05-18104_1ex10d23.htm#Section8_14__001947]

 

SECTION 8.15. [a05-18104_1ex10d23.htm#Section8_15__001950]

Property Trustee May File Proofs of Claim
[a05-18104_1ex10d23.htm#Section8_15__001950]

 

SECTION 8.16. [a05-18104_1ex10d23.htm#Section8_16__001952]

Reports to the Property Trustee [a05-18104_1ex10d23.htm#Section8_16__001952]

 

ARTICLE IX [a05-18104_1ex10d23.htm#Articleix_002000]

TERMINATION, LIQUIDATION AND MERGER [a05-18104_1ex10d23.htm#Articleix_002000]

 

SECTION 9.1. [a05-18104_1ex10d23.htm#Section9_1__002002]

Dissolution Upon Expiration Date [a05-18104_1ex10d23.htm#Section9_1__002002]

 

SECTION 9.2. [a05-18104_1ex10d23.htm#Section9_2__002008]

Early Termination [a05-18104_1ex10d23.htm#Section9_2__002008]

 

SECTION 9.3. [a05-18104_1ex10d23.htm#Section9_3__002012]

Termination [a05-18104_1ex10d23.htm#Section9_3__002012]

 

SECTION 9.4. [a05-18104_1ex10d23.htm#Section9_4_002020]

Liquidation [a05-18104_1ex10d23.htm#Section9_4_002020]

 

SECTION 9.5. [a05-18104_1ex10d23.htm#Section9_5_002025]

Mergers, Consolidations, Amalgamations or Replacements of Trust
[a05-18104_1ex10d23.htm#Section9_5_002025]

 

ARTICLE X [a05-18104_1ex10d23.htm#Articlex_002035]

MISCELLANEOUS PROVISIONS [a05-18104_1ex10d23.htm#Articlex_002035]

 

SECTION 10.1. [a05-18104_1ex10d23.htm#Section10_1__002033]

Limitation of Rights of Holders [a05-18104_1ex10d23.htm#Section10_1__002033]

 

SECTION 10.2. [a05-18104_1ex10d23.htm#Section10_2_AgreedTaxTreatmentOfT_230722]

Agreed Tax Treatment of Trust and Trust Securities
[a05-18104_1ex10d23.htm#Section10_2_AgreedTaxTreatmentOfT_230722]

 

SECTION 10.3. [a05-18104_1ex10d23.htm#Section10_3_Amendment__230724]

Amendment [a05-18104_1ex10d23.htm#Section10_3_Amendment__230724]

 

SECTION 10.4. [a05-18104_1ex10d23.htm#Section10_4_Separability__231502]

Separability [a05-18104_1ex10d23.htm#Section10_4_Separability__231502]

 

SECTION 10.5. [a05-18104_1ex10d23.htm#Section10_5_GoverningLaw__231505]

Governing Law [a05-18104_1ex10d23.htm#Section10_5_GoverningLaw__231505]

 

SECTION 10.6. [a05-18104_1ex10d23.htm#Section10_6_Successors__231557]

Successors [a05-18104_1ex10d23.htm#Section10_6_Successors__231557]

 

SECTION 10.7. [a05-18104_1ex10d23.htm#Section10_7_Headings__231603]

Headings [a05-18104_1ex10d23.htm#Section10_7_Headings__231603]

 

SECTION 10.8. [a05-18104_1ex10d23.htm#Section10_8_ReportsNoticesAndDema_231607]

Reports, Notices and Demands
[a05-18104_1ex10d23.htm#Section10_8_ReportsNoticesAndDema_231607]

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.9. [a05-18104_1ex10d23.htm#Section10_9_AgreementNotToPetitio_231735]

Agreement Not to Petition
[a05-18104_1ex10d23.htm#Section10_9_AgreementNotToPetitio_231735]

 

SECTION 10.10. [a05-18104_1ex10d23.htm#Section10_10_Counterparts_ThisIns_231737]

Counterparts. [a05-18104_1ex10d23.htm#Section10_10_Counterparts_ThisIns_231737]

 

Exhibit A [a05-18104_1ex10d23.htm#Exhibita_233246]

Certificate of Trust of Gramercy Capital Trust II
[a05-18104_1ex10d23.htm#Exhibita_233246]

 

Exhibit B [a05-18104_1ex10d23.htm#Exhibitb_233440]

Form of Common Securities Certificate [a05-18104_1ex10d23.htm#Exhibitb_233440]

 

Exhibit C [a05-18104_1ex10d23.htm#Exhibitc_233955]

Form of Preferred Securities Certificate
[a05-18104_1ex10d23.htm#Exhibitc_233955]

 

Exhibit D [a05-18104_1ex10d23.htm#Exhibitd_235439]

Junior Subordinated Indenture [a05-18104_1ex10d23.htm#Exhibitd_235439]

 

Exhibit E [a05-18104_1ex10d23.htm#Exhibite_235500]

Form of Transferee Certificate to be Executed for Transferees
[a05-18104_1ex10d23.htm#Exhibite_235500]

 

Exhibit F [a05-18104_1ex10d23.htm#Exhibitf_000217]

Form of Officer’s Financial Certificate of the Depositor
[a05-18104_1ex10d23.htm#Exhibitf_000217]

 

 

iv

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED TRUST AGREEMENT, dated as of August 9, 2005, among
(i) GKK Capital LP, a Delaware limited partnership (including any successors or
permitted assigns, the “Depositor”), (ii) JPMorgan Chase Bank, National
Association, a national banking association, as property trustee (in such
capacity, the “Property Trustee”), (iii) Chase Bank USA, National Association, a
national banking association, as Delaware trustee (in such capacity, the
“Delaware Trustee”), (iv) Marc Holliday, an individual, Gregory F. Hughes, an
individual and Hugh Hall, an individual, each of whose address is c/o GKK
Capital LP, 420 Lexington Avenue, New York, NY 10170, as administrative trustees
(in such capacities, each an “Administrative Trustee” and, collectively, the
“Administrative Trustees” and, together with the Property Trustee and the
Delaware Trustee, the “Trustees”) and (v) the several Holders, as hereinafter
defined.

 

WITNESSETH

 

WHEREAS, the Depositor and the Delaware Trustee have heretofore created a
Delaware statutory trust pursuant to the Delaware Statutory Trust Act by
entering into a Trust Agreement, dated as of August 8, 2005 (the “Original Trust
Agreement”), and by executing and filing with the Secretary of State of the
State of Delaware the Certificate of Trust, substantially in the form attached
as Exhibit A; and

 

WHEREAS, the Depositor and the Trustees desire to amend and restate the Original
Trust Agreement in its entirety as set forth herein to provide for, among other
things, (i) the issuance of the Common Securities by the Trust to the Depositor,
(ii) the issuance and sale of the Preferred Securities by the Trust pursuant to
the Purchase Agreements and (iii) the acquisition by the Trust from the
Depositor of all of the right, title and interest in and to the Notes (as
hereinafter defined);

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, for the benefit of the
other parties and for the benefit of the Holders, hereby amends and restates the
Original Trust Agreement in its entirety and agrees as follows:

 

ARTICLE I

 

DEFINED TERMS

 

SECTION 1.1.  Definitions.

 

For all purposes of this Trust Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

 

(a)                                  the terms defined in this Article I have
the meanings assigned to them in this Article I;

 

(b)                                 the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;

 

A-1

--------------------------------------------------------------------------------


 

(c)                                  all accounting terms used but not defined
herein have the meanings assigned to them in accordance with United States
generally accepted accounting principles;

 

(d)                                 unless the context otherwise requires, any
reference to an “Article”, a “Section”, a “Schedule” or an “Exhibit” refers to
an Article, a Section, a Schedule or an Exhibit, as the case may be, of or to
this Trust Agreement;

 

(e)                                  the words “hereby”, “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Trust Agreement as a
whole and not to any particular Article, Section or other subdivision;

 

(f)                                    a reference to the singular includes the
plural and vice versa; and

 

(g)                                 the masculine, feminine or neuter genders
used herein shall include the masculine, feminine and neuter genders.

 

“Act” has the meaning specified in Section 6.7.

 

“Additional Interest” has the meaning specified in Section 1.1 of the Indenture.

 

“Additional Interest Amount” means, with respect to Trust Securities of a given
Liquidation Amount and/or a given period, the amount of Additional Interest paid
by the Depositor on a Like Amount of Notes for such period.

 

“Additional Taxes” has the meaning specified in Section 1.1 of the Indenture.

 

“Additional Tax Sums” has the meaning specified in Section 10.5 of the
Indenture.

 

“Administrative Trustee” means each of the Persons identified as an
“Administrative Trustee” in the preamble to this Trust Agreement, solely in each
such Person’s capacity as Administrative Trustee of the Trust and not in such
Person’s individual capacity, or any successor Administrative Trustee appointed
as herein provided.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Book-Entry Preferred Security, the rules and procedures
of the Depositary for such Book-Entry Preferred Security, in each case to the
extent applicable to such transaction and as in effect from time to time.

 

“Bankruptcy Event” means, with respect to any Person:

 

F-2

--------------------------------------------------------------------------------


 

(a) the entry of a decree or order by a court having jurisdiction in the
premises (i) judging such Person a bankrupt or insolvent, (ii) approving as
properly filed a petition seeking reorganization, arrangement, adjudication or
composition of or in respect of such Person under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law,
(iii) appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of such Person or of any substantial part
of its property or (iv) ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) consecutive days; or

 

(b) the institution by such Person of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under any applicable Federal or
State bankruptcy, insolvency, reorganization or other similar law, or the
consent by it to the filing of any such petition or to the appointment of a
custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of such Person or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due and
its willingness to be adjudicated a bankrupt or insolvent, or the taking of
corporate action by such Person in furtherance of any such action.

 

“Bankruptcy Laws” means all Federal and state bankruptcy, insolvency,
reorganization and other similar laws, including the United States Bankruptcy
Code.

 

“Book-Entry Preferred Security” means a Preferred Security, the ownership and
transfers of which shall be made through book entries by a Depositary.

 

“Business Day” means a day other than (a) a Saturday or Sunday, (b) a day on
which banking institutions in the City of New York are authorized or required by
law or executive order to remain closed or (c) a day on which the Corporate
Trust Office is closed for business.

 

“Calculation Agent” has the meaning specified in Section 4.10.

 

“Closing Date” has the meaning specified in the Purchase Agreements.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act or, if at any time after the
execution of this Trust Agreement such Commission is not existing and performing
the duties assigned to it, then the body performing such duties at such time.

 

F-3

--------------------------------------------------------------------------------


 

“Common Securities Certificate” means a certificate evidencing ownership of
Common Securities, substantially in the form attached as Exhibit B.

 

“Common Security” means an undivided beneficial interest in the assets of the
Trust, having a Liquidation Amount of $1,000 and having the rights provided
therefor in this Trust Agreement.

 

“Corporate Trust Office” means the principal office of the Property Trustee at
which any particular time its corporate trust business shall be administered,
which office at the date of this Trust Agreement is located at 600 Travis, 50th
Floor, Houston, Texas 77002, Attention: Worldwide Securities Services—Gramercy
Capital Trust II.

 

“Definitive Preferred Securities Certificates” means Preferred Securities issued
in certificated, fully registered form that are not Global Preferred Securities.

 

“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq., or any successor statute thereto, in each
case as amended from time to time.

 

“Delaware Trustee” means the Person identified as the “Delaware Trustee” in the
preamble to this Trust Agreement, solely in its capacity as Delaware Trustee of
the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Delaware Trustee appointed as herein provided.

 

“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Depositor or any successor
thereto. DTC will be the initial Depositary.

 

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

 

“Depositor” has the meaning specified in the preamble to this Trust Agreement
and any successors and permitted assigns.

 

“Depositor Affiliate” has the meaning specified in Section 4.9.

 

“Distribution Date” has the meaning specified in Section 4.1(a)(i).

 

“Distributions” means amounts payable in respect of the Trust Securities as
provided in Section 4.1.

 

“DTC” means The Depository Trust Company, a New York corporation, or any
successor thereto.

 

“Early Termination Event” has the meaning specified in Section 9.2.

 

“EDGAR” has the meaning specified in Section 4.11(c).

 

F-4

--------------------------------------------------------------------------------


 

“Event of Default” means any one of the following events (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a) the occurrence of a Note Event of Default; or

 

(b) default by the Trust in the payment of any Distribution when it becomes due
and payable, and continuation of such default for a period of thirty (30) days;
or

 

(c) default by the Trust in the payment of any Redemption Price of any Trust
Security when it becomes due and payable; or

 

(d) default in the performance, or breach, in any material respect of any
covenant or warranty of the Trustees in this Trust Agreement (other than those
specified in clause (b) or (c) above) and continuation of such default or breach
for a period of thirty (30) days after there has been given, by registered or
certified mail, to the Trustees and to the Depositor by the Holders of at least
twenty five percent (25%) in aggregate Liquidation Amount of the Outstanding
Preferred Securities a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; or

 

(e) the occurrence of a Bankruptcy Event with respect to the Property Trustee if
a successor Property Trustee has not been appointed within ninety (90) days
thereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute thereto, in each case as amended from time to time.

 

“Expiration Date” has the meaning specified in Section 9.1.

 

“Extension Period” has the meaning specified in Section 4.1(a)(ii).

 

“Fiscal Year” shall be the fiscal year of the Trust, which shall be the calendar
year, or such other period as is required by the Code.

 

“Fixed Rate Period” shall mean the period through the interest payment date in
October 2015.

 

“Global Preferred Security” means a Preferred Securities Certificate evidencing
ownership of Book-Entry Preferred Securities.

 

“Holder” means a Person in whose name a Trust Security or Trust Securities are
registered in the Securities Register; any such Person shall be deemed to be a
beneficial owner within the meaning of the Delaware Statutory Trust Act.

 

F-5

--------------------------------------------------------------------------------


 

“Indemnified Person” has the meaning specified in Section 8.10(c).

 

“Indenture” means the Junior Subordinated Indenture executed and delivered by
the Depositor and the Note Trustee contemporaneously with the execution and
delivery of this Trust Agreement, for the benefit of the holders of the Notes, a
copy of which is attached hereto as Exhibit D, as amended or supplemented from
time to time.

 

“Interest Payment Date” has the meaning specified in Section 1.1 of the
Indenture.

 

“Investment Company Act” means the Investment Company Act of 1940, or any
successor statute thereto, in each case as amended from time to time.

 

“Investment Company Event” has the meaning specified in Section 1.1 of the
Indenture.

 

“LIBOR” has the meaning specified in Schedule A.

 

“LIBOR Business Day” has the meaning specified in Schedule A.

 

“LIBOR Determination Date” has the meaning specified in Schedule A.

 

“Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of trust,
adverse ownership interest, hypothecation, assignment, security interest or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever.

 

“Like Amount” means (a) with respect to a redemption of any Trust Securities,
Trust Securities having a Liquidation Amount equal to the principal amount of
Notes to be contemporaneously redeemed or paid at maturity in accordance with
the Indenture, the proceeds of which will be used to pay the Redemption Price of
such Trust Securities, (b) with respect to a distribution of Notes to Holders of
Trust Securities in connection with a dissolution of the Trust, Notes having a
principal amount equal to the Liquidation Amount of the Trust Securities of the
Holder to whom such Notes are distributed and (c) with respect to any
distribution of Additional Interest Amounts to Holders of Trust Securities,
Notes having a principal amount equal to the Liquidation Amount of the Trust
Securities in respect of which such distribution is made.

 

“Liquidation Amount” means the stated amount of $1,000 per Trust Security.

 

“Liquidation Date” means the date on which assets are to be distributed to
Holders in accordance with Section 9.4(a) hereunder following dissolution of the
Trust.

 

“Liquidation Distribution” has the meaning specified in Section 9.4(d).

 

“Majority in Liquidation Amount” means Common or Preferred Securities, as the
case may be, representing more than fifty percent (50%) of the aggregate
Liquidation Amount of all (or a specified group of) then Outstanding Common or
Preferred Securities, as the case may be.

 

“Note Event of Default” means any “Event of Default” specified in Section 5.1 of
the Indenture.

 

F-6

--------------------------------------------------------------------------------


 

“Note Redemption Date” means, with respect to any Notes to be redeemed under the
Indenture, the date fixed for redemption of such Notes under the Indenture.

 

“Note Trustee” means the Person identified as the “Trustee” in the Indenture,
solely in its capacity as Trustee pursuant to the Indenture and not in its
individual capacity, or its successor in interest in such capacity, or any
successor Trustee appointed as provided in the Indenture.

 

“Notes” means the Depositor’s Floating Rate Junior Subordinated Notes issued
pursuant to the Indenture.

 

“Officers’ Certificate” means a certificate signed by the Chief Executive
Officer, the President or an Executive Vice President, and by the Chief
Financial Officer, Treasurer or an Assistant Treasurer, of the Depositor, and
delivered to the Trustees. Any Officers’ Certificate delivered with respect to
compliance with a condition or covenant provided for in this Trust Agreement
(other than the certificate provided pursuant to Section 8.16 which is not an
Officers’ Certificate) shall include:

 

(a) a statement by each officer signing the Officers’ Certificate that such
officer has read the covenant or condition and the definitions relating thereto;

 

(b)  a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers’ Certificate;

 

(c) a statement that such officer has made such examination or investigation as,
in such officer’s opinion, is necessary to enable such officer to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(d) a statement as to whether, in the opinion of such officer, such condition or
covenant has been complied with.

 

“Operative Documents” means the Purchase Agreements, the Indenture, the Trust
Agreement, the Notes and the Trust Securities.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for,
or an employee of, the Depositor or any Affiliate of the Depositor.

 

“Optional Note Redemption Price” means, with respect to any Note to be redeemed
on any Redemption Date under the Indenture, an amount equal to one hundred
percent (100%) of the outstanding principal amount of such Note, together with
accrued interest, including any Additional Interest (to the extent legally
enforceable), thereon through but not including the date fixed as such
Redemption Date.

 

“Optional Redemption Price” means, with respect to any Trust Security, an amount
equal to one hundred percent (100%) of the Liquidation Amount of such Trust
Security on the Redemption Date, plus accumulated and unpaid Distributions to
the Redemption Date, plus the

 

F-7

--------------------------------------------------------------------------------


 

related amount of the premium, if any, and/or accrued interest, including
Additional Interest, if any, thereon paid by the Depositor upon the concurrent
redemption or payment at maturity of a Like Amount of Notes.

 

“Original Trust Agreement” has the meaning specified in the recitals to this
Trust Agreement.

 

“Outstanding”, when used with respect to any Trust Securities, means, as of the
date of determination, all Trust Securities theretofore executed and delivered
under this Trust Agreement, except:

 

(a) Trust Securities theretofore canceled by the Property Trustee or delivered
to the Property Trustee for cancellation;

 

(b) Trust Securities for which payment or redemption money in the necessary
amount has been theretofore deposited with the Property Trustee or any Paying
Agent in trust for the Holders of such Trust Securities; provided, that if such
Trust Securities are to be redeemed, notice of such redemption has been duly
given pursuant to this Trust Agreement; and

 

(c) Trust Securities that have been paid or in exchange for or in lieu of which
other Trust Securities have been executed and delivered pursuant to the
provisions of this Trust Agreement, unless proof satisfactory to the Property
Trustee is presented that any such Trust Securities are held by Holders in whose
hands such Trust Securities are valid, legal and binding obligations of the
Trust;

 

provided, that in determining whether the Holders of the requisite Liquidation
Amount of the Outstanding Preferred Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Preferred
Securities owned by the Depositor, any Trustee or any Affiliate of the Depositor
or of any Trustee shall be disregarded and deemed not to be Outstanding, except
that (i) in determining whether any Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Preferred Securities that such Trustee knows to be so owned shall be so
disregarded and (ii) the foregoing shall not apply at any time when all of the
Outstanding Preferred Securities are owned by the Depositor, one or more of the
Trustees and/or any such Affiliate. Preferred Securities so owned that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Administrative Trustees the pledgee’s right so to act
with respect to such Preferred Securities and that the pledgee is not the
Depositor, any Trustee or any Affiliate of the Depositor or of any Trustee.

 

“Owner” means each Person who is the beneficial owner of Book-Entry Preferred
Securities as reflected in the records of the Depositary or, if a Depositary
Participant is not the beneficial owner, then the beneficial owner as reflected
in the records of the Depositary Participant.

 

F-8

--------------------------------------------------------------------------------


 

“Paying Agent” means any Person authorized by the Administrative Trustees to pay
Distributions or other amounts in respect of any Trust Securities on behalf of
the Trust.

 

“Payment Account” means a segregated non-interest-bearing corporate trust
account maintained by the Property Trustee for the benefit of the Holders in
which all amounts paid in respect of the Notes will be held and from which the
Property Trustee, through the Paying Agent, shall make payments to the Holders
in accordance with Sections 3.1, 4.1 and 4.2.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association or government, or any
agency or political subdivision thereof, or any other entity of whatever nature.

 

“Preferred Security” means an undivided beneficial interest in the assets of the
Trust, having a Liquidation Amount of $1,000 and having the rights provided
therefor in this Trust Agreement.

 

“Preferred Securities Certificate” means a certificate evidencing ownership of
Preferred Securities, substantially in the form attached as Exhibit C.

 

“Property Trustee” means the Person identified as the “Property Trustee” in the
preamble to this Trust Agreement, solely in its capacity as Property Trustee of
the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Property Trustee appointed as herein provided.

 

“Purchase Agreements” means the two (2) Purchase Agreements, each executed and
delivered by the Trust, the Depositor and the Purchaser(s) named therein, as
purchasers, contemporaneously with the execution and delivery of this Trust
Agreement, as amended from time to time.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act of 1933, as amended.

 

“QP” means a “qualified purchaser” as defined in Section 2(a)(51) of the
Investment Company Act of 1940, as amended.

 

“QIB/QP” means a QIB that is also a QP.

 

“Redemption Date” means, with respect to any Trust Security to be redeemed, the
date fixed for such redemption by or pursuant to this Trust Agreement; provided,
that each Note Redemption Date and the stated maturity (or any date of principal
repayment upon early maturity) of the Notes shall be a Redemption Date for a
Like Amount of Trust Securities.

 

“Redemption Price” means the Special Redemption Price or Optional Redemption
Price, as applicable.  If the Depositor has redeemed the Notes at the Special
Note Redemption Price, the Trust shall redeem the Trust Securities at the
Special Redemption Price.  If the Depositor has redeemed the Notes at the
Optional Note Redemption Price, the Trust shall redeem the Trust Securities at
the Optional Redemption Price.

 

F-9

--------------------------------------------------------------------------------


 

“Reference Banks” has the meaning specified in Schedule A.

 

“Responsible Officer” means, with respect to the Property Trustee, the officer
in the Worldwide Securities Services department of the Property Trustee having
direct responsibility for the administration of this Trust Agreement.

 

“Securities Act” means the Securities Act of 1933, and any successor statute
thereto, in each case as amended from time to time.

 

“Securities Certificate” means any one of the Common Securities Certificates or
the Preferred Securities Certificates.

 

“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 5.7.

 

“Special Note Redemption Price” means, with respect to any Note to be redeemed
on any Redemption Date under the Indenture, an amount equal to one hundred seven
and one half percent (107.5%) of the outstanding principal amount of such Note,
together with accrued interest, including Additional Interest, thereon through
but not including the date fixed as such Redemption Date.

 

“Special Redemption Price” means, with respect to any Trust Security, an amount
equal to one hundred seven and one half percent (107.5%) of the Liquidation
Amount of such Trust Security on the Redemption Date, plus accumulated and
unpaid Distributions to the Redemption Date, and/or accrued interest, including
Additional Interest, if any, thereon paid by the Depositor upon the concurrent
redemption or payment at maturity of a Like Amount of Notes.

 

“Successor Securities” has the meaning specified in Section 9.5(a).

 

“Tax Event” has the meaning specified in Section 1.1 of the Indenture.

 

“Trust” means the Delaware statutory trust known as “Gramercy Capital Trust II,”
which was created on August 8, 2005 under the Delaware Statutory Trust Act
pursuant to the Original Trust Agreement and the filing of the Certificate of
Trust, and continued pursuant to this Trust Agreement.

 

“Trust Agreement” means this Amended and Restated Trust Agreement, as the same
may be modified, amended or supplemented from time to time in accordance with
the applicable provisions hereof, including all Schedules and Exhibits.

 

“Trustees” means the Administrative Trustees, the Property Trustee and the
Delaware Trustee, each as defined in this Article I.

 

“Trust Property” means (a) the Notes, (b) any cash on deposit in, or owing to,
the Payment Account and (c) all proceeds and rights in respect of the foregoing
and any other property and assets for the time being held or deemed to be held
by the Property Trustee pursuant to the trusts of this Trust Agreement.

 

F-10

--------------------------------------------------------------------------------


 

“Trust Security” means any one of the Common Securities or the Preferred
Securities.

 

ARTICLE II

 

THE TRUST

 

SECTION 2.1.  Name.

 

The trust continued hereby shall be known as “Gramercy Capital Trust II”, as
such name may be modified from time to time by the Administrative Trustees
following written notice to the Holders of Trust Securities and the other
Trustees, in which name the Trustees may conduct the business of the Trust, make
and execute contracts and other instruments on behalf of the Trust and sue and
be sued.

 

SECTION 2.2.  Office of the Delaware Trustee; Office of the Trust.

 

The address of the Delaware Trustee in the State of Delaware is Chase Bank USA,
National Association, 500 Stanton Christiana Road, Building 4 (3rd  Floor),
Newark, DE 19713, Attention:  Worldwide Securities Services, or such other
address in the State of Delaware as the Delaware Trustee may designate by
written notice to the Holders, the Depositor, the Property Trustee and the
Administrative Trustees. The principal executive office of the Trust is 420
Lexington Avenue, New York, NY 10170, Attention:  Gregory F. Hughes, as such
address may be changed from time to time by the Administrative Trustees
following written notice to the Holders and the other Trustees.

 

SECTION 2.3.  Initial Contribution of Trust Property; Fees, Costs and Expenses.

 

The Property Trustee acknowledges receipt from the Depositor in connection with
the Original Trust Agreement of the sum of ten dollars ($10), which constituted
the initial Trust Property. The Depositor shall pay all fees, costs and expenses
of the Trust (except with respect to the Trust Securities) as they arise or
shall, upon request of any Trustee, promptly reimburse such Trustee for any such
fees, costs and expenses paid by such Trustee. The Depositor shall make no claim
upon the Trust Property for the payment of such fees, costs or expenses.

 

SECTION 2.4.  Purposes of Trust.

 

(a)                                  The exclusive purposes and functions of the
Trust are to (i) issue and sell Trust Securities and use the proceeds from such
sale to acquire the Notes and (ii)  engage in only those activities necessary or
incidental thereto. The Delaware Trustee, the Property Trustee and the
Administrative Trustees are trustees of the Trust, and have all the rights,
powers and duties to the extent set forth herein.  The Trustees hereby
acknowledge that they are trustees of the Trust.

 

(b)                                 So long as this Trust Agreement remains in
effect, the Trust (or the Trustees acting on behalf of the Trust) shall not
undertake any business, activities or transaction except as expressly provided
herein or contemplated hereby. In particular, the Trust (or the Trustees acting
on behalf of the Trust) shall not (i) acquire any investments or engage in any
activities not authorized by this Trust Agreement, (ii) sell, assign, transfer,
exchange, mortgage, pledge, set-off or otherwise dispose of any of the Trust
Property or interests therein, including to Holders,

 

F-11

--------------------------------------------------------------------------------


 

except as expressly provided herein, (iii) incur any indebtedness for borrowed
money or issue any other debt, (iv) take or consent to any action that would
result in the placement of a Lien on any of the Trust Property, (v) take or
consent to any action that would reasonably be expected to cause the Trust to
become taxable as a corporation or classified as other than a grantor trust for
United States federal income tax purposes, (vi) take or consent to any action
that would cause the Notes to be treated as other than indebtedness of the
Depositor for United States federal income tax purposes or (vii) take or consent
to any action that would cause the Trust to be deemed to be an “investment
company” required to be registered under the Investment Company Act.

 

SECTION 2.5.  Authorization to Enter into Certain Transactions.

 

(a)                                  The Trustees shall conduct the affairs of
the Trust in accordance with and subject to the terms of this Trust Agreement.
In accordance with the following provisions (i) and (ii), the Trustees shall
have the authority to enter into all transactions and agreements determined by
the Trustees to be appropriate in exercising the authority, express or implied,
otherwise granted to the Trustees, under this Trust Agreement, and to perform
all acts in furtherance thereof, including the following:

 

(i)                                     As among the Trustees, each
Administrative Trustee shall severally have the power and authority to act on
behalf of the Trust with respect to the following matters:

 

(A)                              the issuance and sale of the Trust Securities;

 

(B)                                to cause the Trust to enter into, and to
execute, deliver and perform on behalf of the Trust, such agreements as may be
necessary or desirable in connection with the purposes and function of the
Trust, including, without limitation, a common securities subscription agreement
and a junior subordinated note purchase agreement;

 

(C)                                assisting in the sale of the Preferred
Securities in one or more transactions exempt from registration under the
Securities Act, and in compliance with applicable state securities or blue sky
laws;

 

(D)                               assisting in the sending of notices (other
than notices of default) and other information regarding the Trust Securities
and the Notes to the Holders in accordance with this Trust Agreement;

 

(E)                                 the appointment of a Paying Agent and
Securities Registrar in accordance with this Trust Agreement;

 

(F)                                 execution of the Trust Securities on behalf
of the Trust in accordance with this Trust Agreement;

 

(G)                                execution and delivery of closing
certificates, if any, pursuant to the Purchase Agreements and application for a
taxpayer identification number for the Trust;

 

F-12

--------------------------------------------------------------------------------


 

(H)                               preparation and filing of all applicable tax
returns and tax information reports that are required to be filed on behalf of
the Trust;

 

(I)                                    establishing a record date with respect
to all actions to be taken hereunder that require a record date to be
established, except as provided in Section 6.10(a);

 

(J)                                   unless otherwise required by the Delaware
Statutory Trust Act to execute on behalf of the Trust (either acting alone or
together with the other Administrative Trustees) any documents that such
Administrative Trustee has the power to execute pursuant to this Trust
Agreement; and

 

(K)                               the taking of any action incidental to the
foregoing as such Administrative Trustee may from time to time determine is
necessary or advisable to give effect to the terms of this Trust Agreement.

 

(ii)                                  As among the Trustees, the Property
Trustee shall have the power, duty and authority to act on behalf of the Trust
with respect to the following matters:

 

(A)                              the receipt and holding of legal title of the
Notes;

 

(B)                                the establishment of the Payment Account;

 

(C)                                the collection of interest, principal and any
other payments made in respect of the Notes and the holding of such amounts in
the Payment Account;

 

(D)                               the distribution through the Paying Agent of
amounts distributable to the Holders in respect of the Trust Securities;

 

(E)                                 the exercise of all of the rights, powers
and privileges of a holder of the Notes in accordance with the terms of this
Trust Agreement;

 

(F)                                 the sending of notices of default and other
information regarding the Trust Securities and the Notes to the Holders in
accordance with this Trust Agreement;

 

(G)                                the distribution of the Trust Property in
accordance with the terms of this Trust Agreement;

 

(H)                               to the extent provided in this Trust
Agreement, the winding up of the affairs of and liquidation of the Trust,
provided that the Administrative Trustees shall have the power, duty and
authority to act on behalf of the Trust with respect to the preparation,
execution and filing of the certificate of cancellation of the Trust with the
Secretary of State of the State of Delaware; and

 

(I)                                    the taking of any action incidental to
the foregoing as the Property Trustee may from time to time determine is
necessary or advisable to give effect to the terms of this Trust Agreement and
protect and conserve the Trust Property

 

F-13

--------------------------------------------------------------------------------


 

for the benefit of the Holders (without consideration of the effect of any such
action on any particular Holder).

 

(b)                                 In connection with the issue and sale of the
Preferred Securities, the Depositor shall have the right and responsibility to
assist the Trust with respect to, or effect on behalf of the Trust, the
following (and any actions taken by the Depositor in furtherance of the
following prior to the date of this Trust Agreement are hereby ratified and
confirmed in all respects):

 

(i)                                     the negotiation of the terms of, and the
execution and delivery of, the Purchase Agreements providing for the sale of the
Preferred Securities in one or more transactions exempt from registration under
the Securities Act, and in compliance with applicable state securities or blue
sky laws; and

 

(ii)                                  the taking of any other actions necessary
or desirable to carry out any of the foregoing activities.

 

(c)                                  Notwithstanding anything herein to the
contrary, the Administrative Trustees are authorized and directed to conduct the
affairs of the Trust and authorized to operate the Trust so that the Trust will
not be taxable as a corporation or classified as other than a grantor trust for
United States federal income tax purposes, so that the Notes will be treated as
indebtedness of the Depositor for United States federal income tax purposes and
so that the Trust will not be deemed to be an “investment company” required to
be registered under the Investment Company Act. In respect thereof, each
Administrative Trustee is authorized to take any action, not inconsistent with
applicable law, the Certificate of Trust or this Trust Agreement, that such
Administrative Trustee determines in his or her discretion to be necessary or
desirable for such purposes, as long as such action does not adversely affect in
any material respect the interests of the Holders of the Outstanding Preferred
Securities.  In no event shall the Administrative Trustees be liable to the
Trust or the Holders for any failure to comply with this Section 2.5 to the
extent that such failure results solely from a change in law or regulation or in
the interpretation thereof.

 

(d)                                 Any action taken by a Trustee in accordance
with its powers shall constitute the act of and serve to bind the Trust.  In
dealing with any Trustee acting on behalf of the Trust, no Person shall be
required to inquire into the authority of such Trustee to bind the Trust.
Persons dealing with the Trust are entitled to rely conclusively on the power
and authority of any Trustee as set forth in this Trust Agreement.

 

SECTION 2.6.  Assets of Trust.

 

The assets of the Trust shall consist of the Trust Property.

 

SECTION 2.7.  Title to Trust Property.

 

(a)                                  Legal title to all Trust Property shall be
vested at all times in the Property Trustee and shall be held and administered
by the Property Trustee in trust for the benefit of the Trust and the Holders in
accordance with this Trust Agreement.

 

F-14

--------------------------------------------------------------------------------


 

(b)                                 The Holders shall not have any right or
title to the Trust Property other than the undivided beneficial interest in the
assets of the Trust conferred by their Trust Securities and they shall have no
right to call for any partition or division of property, profits or rights of
the Trust except as described below. The Trust Securities shall be personal
property giving only the rights specifically set forth therein and in this Trust
Agreement.

 

ARTICLE III

 

PAYMENT ACCOUNT; PAYING AGENTS

 

SECTION 3.1.  Payment Account.

 

(a)                                  On or prior to the Closing Date, the
Property Trustee shall establish the Payment Account. The Property Trustee and
the Paying Agent shall have exclusive control and sole right of withdrawal with
respect to the Payment Account for the purpose of making deposits in and
withdrawals from the Payment Account in accordance with this Trust Agreement.
All monies and other property deposited or held from time to time in the Payment
Account shall be held by the Property Trustee in the Payment Account for the
exclusive benefit of the Holders and for Distribution as herein provided.

 

(b)                                 The Property Trustee shall deposit in the
Payment Account, promptly upon receipt, all payments of principal of or interest
on, and any other payments with respect to, the Notes. Amounts held in the
Payment Account shall not be invested by the Property Trustee pending
distribution thereof.

 

SECTION 3.2.  Appointment of Paying Agents.

 

The Paying Agent shall initially be the Property Trustee. The Paying Agent shall
make Distributions to Holders from the Payment Account and shall report the
amounts of such Distributions to the Property Trustee and the Administrative
Trustees. Any Paying Agent shall have the revocable power to withdraw funds from
the Payment Account solely for the purpose of making the Distributions referred
to above. The Administrative Trustees may revoke such power and remove the
Paying Agent in their sole discretion. Any Person acting as Paying Agent shall
be permitted to resign as Paying Agent upon thirty (30) days’ written notice to
the Administrative Trustees and the Property Trustee. If the Property Trustee
shall no longer be the Paying Agent or a successor Paying Agent shall resign or
its authority to act be revoked, the Administrative Trustees shall appoint a
successor (which shall be a bank or trust company) to act as Paying Agent. Such
successor Paying Agent appointed by the Administrative Trustees shall execute
and deliver to the Trustees an instrument in which such successor Paying Agent
shall agree with the Trustees that as Paying Agent, such successor Paying Agent
will hold all sums, if any, held by it for payment to the Holders in trust for
the benefit of the Holders entitled thereto until such sums shall be paid to
such Holders. The Paying Agent shall return all unclaimed funds to the Property
Trustee and upon removal of a Paying Agent such Paying Agent shall also return
all funds in its possession to the Property Trustee. The provisions of
Article VIII shall apply to the Property Trustee also in its role as Paying
Agent, for so long as the Property Trustee shall act as Paying Agent and, to the
extent applicable, to any other Paying Agent appointed hereunder.

 

F-15

--------------------------------------------------------------------------------


 

Any reference in this Trust Agreement to the Paying Agent shall include any
co-paying agent unless the context requires otherwise.

 

ARTICLE IV

 

DISTRIBUTIONS; REDEMPTION

 

SECTION 4.1.  Distributions.

 

(a)                                  The Trust Securities represent undivided
beneficial interests in the Trust Property, and Distributions (including any
Additional Interest Amounts) will be made on the Trust Securities at the rate
and on the dates that payments of interest (including any Additional Interest)
are made on the Notes. Accordingly:

 

(i)                                     Distributions on the Trust Securities
shall be cumulative, and shall accumulate whether or not there are funds of the
Trust available for the payment of Distributions.  Distributions shall
accumulate from August 9, 2005, and, except as provided in clause (ii) below,
shall be payable quarterly in arrears on January 30, April 30, July 30 and
October 30 of each year, commencing on October 30, 2005.  If any date on which a
Distribution is otherwise payable on the Trust Securities is not a Business Day,
then the payment of such Distribution shall be made on the next succeeding
Business Day (and no interest shall accrue in respect of the amounts whose
payment is so delayed for the period from and after each such date until the
next succeeding Business Day), except that, if such Business Day falls in the
next succeeding calendar year, such payment shall be made on the immediately
preceding Business Day, in each case, with the same force and effect as if made
on such date (each date on which Distributions are payable in accordance with
this Section 4.1(a)(i), a “Distribution Date”);

 

(ii)                                  in the event (and to the extent) that the
Depositor exercises its right under the Indenture to defer the payment of
interest on the Notes, upon thirty (30) days’ prior written notice,
Distributions on the Trust Securities shall be deferred.  Under the Indenture,
so long as no Note Event of Default has occurred and is continuing and upon
thirty (30) days’ prior written notice, the Depositor shall have the right, at
any time and from time to time during the term of the Notes, to defer the
payment of interest on the Notes for a period of up to four (4) consecutive
quarterly interest payment periods (each such extended interest payment period,
an “Extension Period”), during which Extension Period no interest on the Notes
shall be due and payable (except any Additional Tax Sums that may be due and
payable).  No interest on the Notes shall be due and payable during an Extension
Period, except at the end thereof.  If Distributions are deferred, the deferred
Distributions shall be paid on the date that the related Extension Period
terminates, to Holders of the Trust Securities as they appear on the books and
records of the Trust on the record date immediately preceding such termination
date.

 

(iii)                               Distributions shall accumulate in respect of
the Trust Securities at a fixed rate equal to 7.75% per annum through the
interest payment date in October 2015 and thereafter at a variable rate equal to
LIBOR plus 3.00% per annum of the Liquidation Amount of the Trust Securities,
such rate being the rate of interest payable on the Notes.

 

F-16

--------------------------------------------------------------------------------


 

LIBOR shall be determined by the Calculation Agent in accordance with
Schedule A. During the Fixed Rate Period, the amount of Distributions payable
for any period less than a full Distribution period shall be computed on the
basis of a 360-day year of twelve 30-day months and the amount payable for any
partial period shall be computed on the basis of the number of days elapsed in a
360-day year of twelve 30-day months.  Upon expiration of the Fixed Rate Period,
the amount of interest payable for any Distribution period will be computed on
the basis of a 360-day year and the actual number of days elapsed in the
relevant Distribution period. The amount of Distributions payable for any period
shall include any Additional Interest Amounts in respect of such period; and

 

(iv)                              Distributions on the Trust Securities shall be
made by the Paying Agent from the Payment Account and shall be payable on each
Distribution Date only to the extent that the Trust has funds then on hand and
available in the Payment Account for the payment of such Distributions.

 

(b)                                 Distributions on the Trust Securities with
respect to a Distribution Date shall be payable to the Holders thereof as they
appear on the Securities Register for the Trust Securities at the close of
business on the relevant record date, which shall be at the close of business on
the fifteenth day (whether or not a Business Day) preceding the relevant
Distribution Date, except that Distributions and any Additional Interest Amounts
payable on the stated maturity (or any date of principal repayment upon early
maturity) of the principal of a Trust Security or on a Redemption Date shall be
paid to the Person to whom principal is paid.  Distributions payable on any
Trust Securities that are not punctually paid on any Distribution Date as a
result of the Depositor having failed to make an interest payment under the
Notes will cease to be payable to the Person in whose name such Trust Securities
are registered on the relevant record date, and such defaulted Distributions and
any Additional Interest Amounts will instead be payable to the Person in whose
name such Trust Securities are registered on the special record date, or other
specified date for determining Holders entitled to such defaulted Distribution
and Additional Interest Amount, established in the same manner, and on the same
date, as such is established with respect to the Notes under the Indenture.

 

(c)                                  As a condition to the payment of any
principal of or interest on the Trust Securities without the imposition of
withholding tax, the Administrative Trustees shall require the previous delivery
of properly completed and signed applicable U.S. federal income tax
certifications (generally, an Internal Revenue Service Form W-9 (or applicable
successor form) in the case of a person that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code or an Internal Revenue Service
Form W-8 (or applicable successor form) in the case of a person that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code)
and any other certification acceptable to it to enable the Property Trustee or
any Paying Agent to determine their respective duties and liabilities with
respect to any taxes or other charges that they may be required to pay, deduct
or withhold in respect of such Trust Securities.

 

SECTION 4.2.  Redemption.

 

(a)                                  On each Note Redemption Date and on the
stated maturity (or any date of principal repayment upon early maturity) of the
Notes and on each other date on (or in respect

 

F-17

--------------------------------------------------------------------------------


 

of) which any principal on the Notes is repaid, the Trust will be required to
redeem a Like Amount of Trust Securities at the Redemption Price.

 

(b)                                 Notice of redemption shall be given by the
Property Trustee by first-class mail, postage prepaid, mailed not less than
thirty (30) nor more than sixty (60) days prior to the Redemption Date to each
Holder of Trust Securities to be redeemed, at such Holder’s address appearing in
the Securities Register. All notices of redemption shall state:

 

(i)                                     the Redemption Date;

 

(ii)                                  the Redemption Price or, if the Redemption
Price cannot be calculated prior to the time the notice is required to be sent,
the estimate of the Redemption Price provided pursuant to the Indenture, as
calculated by the Depositor, together with a statement that it is an estimate
and that the actual Redemption Price will be calculated by the Calculation Agent
on the fifth Business Day prior to the Redemption Date (and if an estimate is
provided, a further notice shall be sent of the actual Redemption Price on the
date that such Redemption Price is calculated);

 

(iii)                               if less than all the Outstanding Trust
Securities are to be redeemed, the identification (and, in the case of partial
redemption, the respective amounts) and Liquidation Amounts of the particular
Trust Securities to be redeemed;

 

(iv)                              that on the Redemption Date, the Redemption
Price will become due and payable upon each such Trust Security, or portion
thereof, to be redeemed and that Distributions thereon will cease to accumulate
on such Trust Security or such portion, as the case may be, on and after said
date, except as provided in Section 4.2(d);

 

(v)                                 the place or places where the Trust
Securities are to be surrendered for the payment of the Redemption Price; and

 

(vi)                              such other provisions as the Property Trustee
deems relevant.

 

(c)                                  The Trust Securities (or portion thereof)
redeemed on each Redemption Date shall be redeemed at the Redemption Price with
the proceeds from the contemporaneous redemption or payment at maturity of
Notes. Redemptions of the Trust Securities (or portion thereof) shall be made
and the Redemption Price shall be payable on each Redemption Date only to the
extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Redemption Price.  Under the Indenture, the
Notes may be redeemed by the Depositor on any Interest Payment Date, at the
Depositor’s option, on or after October 30, 2010, in whole or in part, from time
to time at the Optional Note Redemption Price.  The Notes may also be redeemed
by the Depositor, at its option pursuant to the terms of the Indenture, in whole
but not in part, upon the occurrence and during the continuation of an
Investment Company Event or a Tax Event, at the Special Note Redemption Price.

 

(d)                                 If the Property Trustee gives a notice of
redemption in respect of any Preferred Securities, then by 10:00 A.M., New York
City time, on the Redemption Date, the Depositor shall deposit sufficient funds
with the Property Trustee to pay the Redemption Price.  If such deposit has been
made by such time, then by 12:00 noon, New York City time, on the

 

F-18

--------------------------------------------------------------------------------


 

Redemption Date, the Property Trustee will, with respect to Book-Entry Preferred
Securities, irrevocably deposit with the Depositary for such Book-Entry
Preferred Securities, to the extent available therefor, funds sufficient to pay
the applicable Redemption Price and will give such Depositary irrevocable
instructions and authority to pay the Redemption Price to the Holders of the
Preferred Securities. With respect to Preferred Securities that are not
Book-Entry Preferred Securities, the Property Trustee will irrevocably deposit
with the Paying Agent, to the extent available therefor, funds sufficient to pay
the applicable Redemption Price and will give the Paying Agent irrevocable
instructions and authority to pay the Redemption Price to the Holders of the
Preferred Securities upon surrender of their Preferred Securities Certificates.
Notwithstanding the foregoing, Distributions payable on or prior to the
Redemption Date for any Trust Securities (or portion thereof) called for
redemption shall be payable to the Holders of such Trust Securities as they
appear on the Securities Register on the relevant record dates for the related
Distribution Dates. If notice of redemption shall have been given and funds
deposited as required, then upon the date of such deposit, all rights of Holders
holding Trust Securities (or portion thereof) so called for redemption will
cease, except the right of such Holders to receive the Redemption Price and any
Distribution payable in respect of the Trust Securities on or prior to the
Redemption Date, but without interest, and, in the case of a partial redemption,
the right of such Holders to receive a new Trust Security or Securities of
authorized denominations, in aggregate Liquidation Amount equal to the
unredeemed portion of such Trust Security or Securities, and such Securities (or
portion thereof) called for redemption will cease to be Outstanding. In the
event that any date on which any Redemption Price is payable is not a Business
Day, then payment of the Redemption Price payable on such date will be made on
the next succeeding Business Day (and no interest shall accrue in respect of the
amounts whose payment is so delayed for the period from and after each such date
until the next succeeding Business Day), except that, if such Business Day falls
in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case, with the same force and effect
as if made on such date. In the event that payment of the Redemption Price in
respect of any Trust Securities (or portion thereof) called for redemption is
improperly withheld or refused and not paid either by the Trust, Distributions
on such Trust Securities (or portion thereof) will continue to accumulate, as
set forth in Section 4.1, from the Redemption Date originally established by the
Trust for such Trust Securities (or portion thereof) to the date such Redemption
Price is actually paid, in which case the actual payment date will be the date
fixed for redemption for purposes of calculating the Redemption Price.

 

(e)                                  Subject to Section 4.3(a), if less than all
the Outstanding Trust Securities are to be redeemed on a Redemption Date, then
the aggregate Liquidation Amount of Trust Securities to be redeemed shall be
allocated pro rata to the Common Securities and the Preferred Securities based
upon the relative aggregate Liquidation Amounts of the Common Securities and the
Preferred Securities.  The Preferred Securities to be redeemed shall be selected
on a pro rata basis based upon their respective Liquidation Amounts not more
than sixty (60) days prior to the Redemption Date by the Property Trustee from
the Outstanding Preferred Securities not previously called for redemption;
provided, that with respect to Holders that would be required to hold less than
one hundred (100) but more than zero (0) Trust Securities as a result of such
redemption, the Trust shall redeem Trust Securities of each such Holder so that
after such redemption such Holder shall hold either one hundred (100) Trust
Securities or such Holder no longer holds any Trust Securities, and shall use
such method (including, without limitation, by lot) as the Trust shall deem fair
and appropriate; and provided, further, that so long as the

 

F-19

--------------------------------------------------------------------------------


 

Preferred Securities are Book-Entry Preferred Securities, such selection shall
be made in accordance with the Applicable Depositary Procedures for the
Preferred Securities by such Depositary. The Property Trustee shall promptly
notify the Securities Registrar in writing of the Preferred Securities (or
portion thereof) selected for redemption and, in the case of any Preferred
Securities selected for partial redemption, the Liquidation Amount thereof to be
redeemed. For all purposes of this Trust Agreement, unless the context otherwise
requires, all provisions relating to the redemption of Preferred Securities
shall relate, in the case of any Preferred Securities redeemed or to be redeemed
only in part, to the portion of the aggregate Liquidation Amount of Preferred
Securities that has been or is to be redeemed.

 

(f)                                    The Trust in issuing the Trust Securities
may use “CUSIP” numbers (if then generally in use), and, if so, the Property
Trustee shall indicate the “CUSIP” numbers of the Trust Securities in notices of
redemption and related materials as a convenience to Holders; provided, that any
such notice may state that no representation is made as to the correctness of
such numbers either as printed on the Trust Securities or as contained in any
notice of redemption and related materials.

 

SECTION 4.3.  Subordination of Common Securities.

 

(a)                                  Payment of Distributions (including any
Additional Interest Amounts) on, the Redemption Price of and the Liquidation
Distribution in respect of, the Trust Securities, as applicable, shall be made,
pro rata among the Common Securities and the Preferred Securities based on the
Liquidation Amount of the respective Trust Securities; provided, that if on any
Distribution Date, Redemption Date or Liquidation Date an Event of Default shall
have occurred and be continuing, no payment of any Distribution (including any
Additional Interest Amounts) on, Redemption Price of or Liquidation Distribution
in respect of, any Common Security, and no other payment on account of the
redemption, liquidation or other acquisition of Common Securities, shall be made
unless payment in full in cash of all accumulated and unpaid Distributions
(including any Additional Interest Amounts) on all Outstanding Preferred
Securities for all Distribution periods terminating on or prior thereto, or in
the case of payment of the Redemption Price the full amount of such Redemption
Price on all Outstanding Preferred Securities then called for redemption, or in
the case of payment of the Liquidation Distribution the full amount of such
Liquidation Distribution on all Outstanding Preferred Securities, shall have
been made or provided for, and all funds immediately available to the Property
Trustee shall first be applied to the payment in full in cash of all
Distributions (including any Additional Interest Amounts) on, or the Redemption
Price of or the Liquidation Distribution in respect of, the Preferred Securities
then due and payable.

 

(b)                                 In the case of the occurrence of any Event
of Default, the Holders of the Common Securities shall have no right to act with
respect to any such Event of Default under this Trust Agreement until all such
Events of Default with respect to the Preferred Securities have been cured,
waived or otherwise eliminated. Until all such Events of Default under this
Trust Agreement with respect to the Preferred Securities have been so cured,
waived or otherwise eliminated, the Property Trustee shall act solely on behalf
of the Holders of the Preferred Securities and not on behalf of the Holders of
the Common Securities, and only the Holders of all the Preferred Securities will
have the right to direct the Property Trustee to act on their behalf.

 

F-20

--------------------------------------------------------------------------------


 

SECTION 4.4.  Payment Procedures.

 

Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Securities Register. If any Preferred Securities are held by a
Depositary, such Distributions thereon shall be made to the Depositary in
immediately available funds. Payments in respect of the Common Securities shall
be made in such manner as shall be mutually agreed between the Property Trustee
and the Holder of all the Common Securities.

 

SECTION 4.5.  Withholding Tax.

 

(a)                                  The Trust and the Administrative Trustees
shall comply with all withholding and backup withholding tax requirements under
United States federal, state and local law.  The Administrative Trustees on
behalf of the Trust shall request, and the Holders shall provide to the Trust,
such forms or certificates as are necessary to establish an exemption from
withholding and backup withholding tax with respect to each Holder and any
representations and forms as shall reasonably be requested by the Administrative
Trustees on behalf of the Trust to assist it in determining the extent of, and
in fulfilling, its withholding and backup withholding tax obligations.  The
Administrative Trustees shall file required forms with applicable jurisdictions
and, unless an exemption from withholding and backup withholding tax is properly
established by a Holder, shall remit amounts withheld with respect to the Holder
to applicable jurisdictions. To the extent that the Trust is required to
withhold and pay over any amounts to any jurisdiction with respect to
Distributions or allocations to any Holder, the amount withheld shall be deemed
to be a Distribution in the amount of the withholding to the Holder. In the
event of any claimed overwithholding, Holders shall be limited to an action
against the applicable jurisdiction.  If the amount required to be withheld was
not withheld from actual Distributions made, the Administrative Trustees on
behalf of the Trust may reduce subsequent Distributions by the amount of such
required withholding.

 

SECTION 4.6.  Tax Returns and Other Reports.

 

The Administrative Trustees shall prepare (or cause to be prepared) at the
principal office of the Trust in the United States, as defined for purposes of
Treasury regulations section 301.7701-7, at the Depositor’s expense, and file,
all United States federal, state and local tax and information returns and
reports required to be filed by or in respect of the Trust. The Administrative
Trustees shall prepare at the principal office of the Trust in the United
States, as defined for purposes of Treasury regulations section 301.7701-7, and
furnish (or cause to be prepared and furnished), by January 31 in each taxable
year of the Trust to each Holder all Internal Revenue Service forms and returns
required to be provided by the Trust. The Administrative Trustees shall provide
the Depositor, Taberna Capital Management, LLC, and the Property Trustee with a
copy of all such returns and reports promptly after such filing or furnishing.

 

F-21

--------------------------------------------------------------------------------


 

SECTION 4.7.  Payment of Taxes, Duties, Etc. of the Trust.

 

Upon receipt under the Notes of Additional Tax Sums and upon the written
direction of the Administrative Trustees, the Property Trustee shall promptly
pay, solely out of monies on deposit pursuant to this Trust Agreement, any
Additional Taxes imposed on the Trust by the United States or any other taxing
authority.

 

SECTION 4.8.  Payments under Indenture or Pursuant to Direct Actions.

 

Any amount payable hereunder to any Holder of Preferred Securities shall be
reduced by the amount of any corresponding payment such Holder (or any Owner
with respect thereto) has directly received pursuant to Section 5.8 of the
Indenture or Section 6.10(b) of this Trust Agreement.

 

SECTION 4.9.  Exchanges.

 

(a)                                  If at any time the Depositor or any of its
Affiliates (in either case, a “Depositor Affiliate”) is the Owner or Holder of
any Preferred Securities, such Depositor Affiliate shall have the right to
deliver to the Property Trustee all or such portion of its Preferred Securities
as it elects and, subject to compliance with Sections 2.2 and 3.5 of the
Indenture, receive, in exchange therefor, a Like Amount of Notes. Such election
shall be exercisable effective on any Distribution Date by such Depositor
Affiliate delivering to the Property Trustee (i) at least ten (10) Business Days
prior to the Distribution Date on which such exchange is to occur, the
registration instructions and the documentation, if any, required pursuant to
Sections 2.2 and 3.5 of the Indenture to enable the Indenture Trustee to issue
the requested Like Amount of Notes, (ii) a written notice of such election
specifying the Liquidation Amount of Preferred Securities with respect to which
such election is being made and the Distribution Date on which such exchange
shall occur, which Distribution Date shall be not less than ten (10) Business
Days after the date of receipt by the Property Trustee of such election notice
and (iii) shall be conditioned upon such Depositor Affiliate having delivered or
caused to be delivered to the Property Trustee or its designee the Preferred
Securities that are the subject of such election by 10:00 A.M. New York time, on
the Distribution Date on which such exchange is to occur.  After the exchange,
such Preferred Securities will be canceled and will no longer be deemed to be
Outstanding and all rights of the Depositor Affiliate with respect to such
Preferred Securities will cease.

 

(b)                                 In the case of an exchange described in
Section 4.9(a), the Property Trustee on behalf of the Trust will, on the date of
such exchange, exchange Notes having a principal amount equal to a proportional
amount of the aggregate Liquidation Amount of the Outstanding Common Securities,
based on the ratio of the aggregate Liquidation Amount of the Preferred
Securities exchanged pursuant to Section 4.9(a) divided by the aggregate
Liquidation Amount of the Preferred Securities Outstanding immediately prior to
such exchange, for such proportional amount of Common Securities held by the
Depositor (which contemporaneously shall be canceled and no longer be deemed to
be Outstanding); provided, that the Depositor delivers or causes to be delivered
to the Property Trustee or its designee the required amount of Common Securities
to be exchanged by 10:00 A.M. New York time, on the Distribution Date on which
such exchange is to occur.

 

F-22

--------------------------------------------------------------------------------


 

SECTION 4.10.  Calculation Agent.

 

(a)                                  The Calculation Agent may be removed by the
Administrative Trustees at any time.  Notwithstanding the foregoing, the
Property Trustee shall initially, and, subject to the immediately following
sentence, for so long as it holds any of the Notes, be the Calculation Agent for
purposes of determining LIBOR for each Distribution Date. If the Calculation
Agent is unable or unwilling to act as such or is removed by the Administrative
Trustees, the Administrative Trustees will promptly appoint as a replacement
Calculation Agent the London office of a leading bank which is engaged in
transactions in three-month Eurodollar deposits in the international Eurodollar
market and which does not control or is not controlled by or under common
control with the Administrative Trustee or its Affiliates.  The Calculation
Agent may not resign its duties without a successor having been duly appointed.

 

(b)                                 The Calculation Agent shall be required to
agree that, as soon as possible after 11:00 a.m. (London time) on each LIBOR
Determination Date, but in no event later than 11:00 a.m. (London time) on the
Business Day immediately following each LIBOR Determination Date, the
Calculation Agent will calculate the interest rate (rounded to the nearest cent,
with half a cent being rounded upwards) for the related Distribution Date, and
will communicate such rate and amount to the Depositor, the Administrative
Trustees, the Note Trustee, each Paying Agent and the Depositary. The
Calculation Agent will also specify to the Administrative Trustee the quotations
upon which the foregoing rates and amounts are based and, in any event, the
Calculation Agent shall notify the Administrative Trustees before 5:00 p.m.
(London time) on each LIBOR Determination Date that either:  (i) it has
determined or is in the process of determining the foregoing rates and amounts
or (ii) it has not determined and is not in the process of determining the
foregoing rates and amounts, together with its reasons therefor. The Calculation
Agent’s determination of the foregoing rates and amounts for any Distribution
Date will (in the absence of manifest error) be final and binding upon all
parties.  For the sole purpose of calculating the interest rate for the Trust
Securities, “Business Day” shall be defined as any day on which dealings in
deposits in Dollars are transacted in the London interbank market.

 

SECTION 4.11.  Certain Accounting Matters.

 

(a)                                  At all times during the existence of the
Trust, the Administrative Trustees shall keep, or cause to be kept at the
principal office of the Trust in the United States, as defined for purposes of
Treasury Regulations section 301.7701-7, full books of account, records and
supporting documents, which shall reflect in reasonable detail each transaction
of the Trust. The books of account shall be maintained on the accrual method of
accounting, in accordance with generally accepted accounting principles,
consistently applied.

 

(b)                                 The Administrative Trustees shall either
(i) if the Depositor is then subject to such reporting requirements, cause each
Form 10-K and Form 10-Q prepared by the Depositor and filed with the Commission
in accordance with the Exchange Act to be delivered to each Holder, with a copy
to the Property Trustee, within thirty (30) days after the filing thereof or
(ii) cause to be prepared at the principal office of the Trust in the United
States, as defined for purposes of Treasury Regulations section 301.7701-7, and
delivered to each of the Holders, with a copy to the Property Trustee, within
ninety (90) days after the end of each Fiscal Year, annual financial

 

F-23

--------------------------------------------------------------------------------


 

statements of the Trust, including a balance sheet of the Trust as of the end of
such Fiscal Year, and the related statements of income or loss.

 

(c)                                  If the Depositor intends to file its annual
and quarterly information with the Commission in electronic form pursuant to
Regulation S-T of the Commission using the Commission’s Electronic Data
Gathering, Analysis and Retrieval (“EDGAR”) system, the Administrative Trustees
shall notify the Property Trustee in the manner prescribed herein of each such
annual and quarterly filing.  The Property Trustee is hereby authorized and
directed to access the EDGAR system for purposes of retrieving the financial
information so filed. Compliance with the foregoing shall constitute delivery by
the Administrative Trustees of its financial statements to the Property Trustee
in compliance with the provisions of Section 314(a) of the Trust Indenture Act,
if applicable.  The Property Trustee shall have no duty to search for or obtain
any electronic or other filings that the Depositor makes with the Commission,
regardless of whether such filings are periodic, supplemental or otherwise. 
Delivery of reports, information and documents to the Property Trustee pursuant
to this Section 4.11(c) shall be solely for purposes of compliance with this
Section 4.11 and, if applicable, with Section 314(a) of the Trust Indenture Act.
The Property Trustee’s receipt of such reports, information and documents shall
not constitute notice to it of the content thereof or any matter determinable
from the content thereof, including the Depositor’s compliance with any of its
covenants hereunder, as to which the Property Trustee is entitled to rely upon
Officers’ Certificates.

 

(d)                                 The Trust shall maintain one or more bank
accounts in the United States, as defined for purposes of Treasury Regulations
section 301.7701-7, in the name and for the sole benefit of the Trust; provided,
however, that all payments of funds in respect of the Notes held by the Property
Trustee shall be made directly to the Payment Account and no other funds of the
Trust shall be deposited in the Payment Account. The sole signatories for such
accounts (including the Payment Account) shall be designated by the Property
Trustee.

 

ARTICLE V

 

SECURITIES

 

SECTION 5.1.  Initial Ownership.

 

Upon the creation of the Trust and the contribution by the Depositor referred to
in Section 2.3 and until the issuance of the Trust Securities, and at any time
during which no Trust Securities are Outstanding, the Depositor shall be the
sole beneficial owner of the Trust.

 

SECTION 5.2.  Authorized Trust Securities.

 

The Trust shall be authorized to issue one series of Preferred Securities having
an aggregate Liquidation Amount of $50,000,000 and one series of Common
Securities having an aggregate Liquidation Amount of $1,550,000.

 

SECTION 5.3.  Issuance of the Common Securities; Subscription and Purchase of
Notes.

 

On the Closing Date, an Administrative Trustee, on behalf of the Trust, shall
execute and deliver to the Depositor Common Securities Certificates, registered
in the name of the Depositor,

 

F-24

--------------------------------------------------------------------------------


 

evidencing an aggregate of One Thousand Five Hundred Fifty (1,550) Common
Securities having an aggregate Liquidation Amount of One Million Five Hundred
Fifty Thousand Dollars ($1,550,000), against receipt by the Trust of the
aggregate purchase price of such Common Securities of One Million Five Hundred
Fifty Thousand Dollars ($1,550,000). Contemporaneously therewith and with the
sale by the Trust to the Holders of an aggregate of Fifty Thousand (50,000)
Preferred Securities having an aggregate Liquidation Amount of Fifty Million
Dollars ($50,000,000), an Administrative Trustee, on behalf of the Trust, shall
purchase from the Depositor Notes, to be registered in the name of the Property
Trustee on behalf of the Trust and having an aggregate principal amount equal to
Fifty-One Million Five Hundred Fifty Thousand Dollars ($51,550,000), and, in
satisfaction of the purchase price for such Notes, the Property Trustee, on
behalf of the Trust, shall deliver to the Depositor the sum of Fifty-One Million
Five Hundred Fifty Thousand Dollars ($51,550,000) (being the aggregate amount
paid by the Holders for the Preferred Securities, and the amount paid by the
Depositor for the Common Securities).

 

SECTION 5.4.  The Securities Certificates.

 

(a)                                  The Preferred Securities Certificates shall
be issued in minimum denominations of $100,000 Liquidation Amount and integral
multiples of $1,000 in excess thereof, and the Common Securities Certificates
shall be issued in minimum denominations of $10,000 Liquidation Amount and
integral multiples of $1,000 in excess thereof.  The Securities Certificates
shall be executed on behalf of the Trust by manual or facsimile signature of at
least one Administrative Trustee. Securities Certificates bearing the signatures
of individuals who were, at the time when such signatures shall have been
affixed, authorized to sign such Securities Certificates on behalf of the Trust
shall be validly issued and entitled to the benefits of this Trust Agreement,
notwithstanding that such individuals or any of them shall have ceased to be so
authorized prior to the delivery of such Securities Certificates or did not have
such authority at the date of delivery of such Securities Certificates.

 

(b)                                 On the Closing Date, upon the written order
of an authorized officer of the Depositor, the Administrative Trustees shall
cause Securities Certificates to be executed on behalf of the Trust and
delivered, without further corporate action by the Depositor, in authorized
denominations.

 

(c)                                  The Preferred Securities issued to QIBs/QPs
shall be, except as provided in Section 5.6, Book-Entry Preferred Securities
issued in the form of one or more Global Preferred Securities registered in the
name of the Depositary, or its nominee and deposited with the Depositary or a
custodian for the Depositary for credit by the Depositary to the respective
accounts of the Depositary Participants thereof (or such other accounts as they
may direct).  The Preferred Securities issued to a Person other than a QIB/QP
shall be issued in the form of Definitive Preferred Securities Certificates.

 

(d)                                 A Preferred Security shall not be valid
until authenticated by the manual signature of an authorized signatory of the
Property Trustee. Such signature shall be conclusive evidence that the Preferred
Security has been authenticated under this Trust Agreement.  Upon written order
of the Trust signed by one Administrative Trustee, the Property Trustee shall
authenticate the Preferred Securities for original issue.  The Property Trustee
may appoint an authenticating

 

F-25

--------------------------------------------------------------------------------


 

agent that is a U.S. Person acceptable to the Trust to authenticate the
Preferred Securities. A Common Security need not be so authenticated and shall
be valid upon execution by one or more Administrative Trustees. The form of this
certificate of authentication can be found in Section 5.13.

 

SECTION 5.5.  Rights of Holders.

 

The Trust Securities shall have no preemptive or similar rights and when issued
and delivered to Holders against payment of the purchase price therefor will be
fully paid and non-assessable by the Trust. Except as provided in
Section 5.11(b), the Holders of the Trust Securities, in their capacities as
such, shall be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware.

 

SECTION 5.6.  Book-Entry Preferred Securities.

 

(a)                                  A Global Preferred Security may be
exchanged, in whole or in part, for Definitive Preferred Securities Certificates
registered in the names of the Owners only if such exchange complies with
Section 5.7 and (i) the Depositary advises the Administrative Trustees and the
Property Trustee in writing that the Depositary is no longer willing or able
properly to discharge its responsibilities with respect to the Global Preferred
Security, and no qualified successor is appointed by the Administrative Trustees
within ninety (90) days of receipt of such notice, the Depositary ceases to be a
clearing agency registered under the Exchange Act and the Administrative
Trustees fail to appoint a qualified successor within ninety (90) days of
obtaining knowledge of such event, (iii) the Administrative Trustees at their
option advise the Property Trustee in writing that the Trust elects to terminate
the book-entry system through the Depositary or (iv) a Note Event of Default has
occurred and is continuing. Upon the occurrence of any event specified in clause
(i), (ii), (iii) or (iv) above, the Administrative Trustees shall notify the
Depositary and instruct the Depositary to notify all Owners of Book-Entry
Preferred Securities, the Delaware Trustee and the Property Trustee of the
occurrence of such event and of the availability of the Definitive Preferred
Securities Certificates to Owners of the Preferred Securities requesting the
same. Upon the issuance of Definitive Preferred Securities Certificates, the
Trustees shall recognize the Holders of the Definitive Preferred Securities
Certificates as Holders.  Notwithstanding the foregoing, if an Owner of a
beneficial interest in a Global Preferred Security wishes at any time to
transfer an interest in such Global Preferred Security to a Person other than a
QIB/QP, such transfer shall be effected, subject to the Applicable Depositary
Procedures, in accordance with the provisions of this Section 5.6 and
Section 5.7, and the transferee shall receive a Definitive Preferred Securities
Certificate in connection with such transfer. A holder of a Definitive Preferred
Securities Certificate that is a QIB/QP may, upon request and in accordance with
the provisions of this Section 5.6 and Section 5.7, exchange such Definitive
Preferred Securities Certificate for a beneficial interest in a Global Preferred
Security.

 

(b)                                 If any Global Preferred Security is to be
exchanged for Definitive Preferred Securities Certificates or canceled in part,
or if any Definitive Preferred Securities Certificate is to be exchanged in
whole or in part for any Global Preferred Security, then either (i) such Global
Preferred Security shall be so surrendered for exchange or cancellation as
provided in this Article V or (ii) the aggregate Liquidation Amount represented
by such Global Preferred Security shall

 

F-26

--------------------------------------------------------------------------------


 

be reduced, subject to Section 5.4, or increased by an amount equal to the
Liquidation Amount represented by that portion of the Global Preferred Security
to be so exchanged or canceled, or equal to the Liquidation Amount represented
by such Definitive Preferred Securities Certificates to be so exchanged for any
Global Preferred Security, as the case may be, by means of an appropriate
adjustment made on the records of the Securities Registrar, whereupon the
Property Trustee, in accordance with the Applicable Depositary Procedures, shall
instruct the Depositary or its authorized representative to make a corresponding
adjustment to its records. Upon any such surrender to the Administrative
Trustees or the Securities Registrar of any Global Preferred Security or
Securities by the Depositary, accompanied by registration instructions, the
Administrative Trustees, or any one of them, shall execute the Definitive
Preferred Securities Certificates in accordance with the instructions of the
Depositary.  None of the Securities Registrar or the Trustees shall be liable
for any delay in delivery of such instructions and may conclusively rely on, and
shall be fully protected in relying on, such instructions.

 

(c)                                  Every Definitive Preferred Securities
Certificate executed and delivered upon registration or transfer of, or in
exchange for or in lieu of, a Global Preferred Security or any portion thereof
shall be executed and delivered in the form of, and shall be, a Global Preferred
Security, unless such Definitive Preferred Securities Certificate is registered
in the name of a Person other than the Depositary for such Global Preferred
Security or a nominee thereof.

 

(d)                                 The Depositary or its nominee, as registered
owner of a Global Preferred Security, shall be the Holder of such Global
Preferred Security for all purposes under this Trust Agreement and the Global
Preferred Security, and Owners with respect to a Global Preferred Security shall
hold such interests pursuant to the Applicable Depositary Procedures. The
Securities Registrar and the Trustees shall be entitled to deal with the
Depositary for all purposes of this Trust Agreement relating to the Global
Preferred Securities (including the payment of the Liquidation Amount of and
Distributions on the Book-Entry Preferred Securities represented thereby and the
giving of instructions or directions by Owners of Book-Entry Preferred
Securities represented thereby and the giving of notices) as the sole Holder of
the Book-Entry Preferred Securities represented thereby and shall have no
obligations to the Owners thereof. None of the Trustees nor the Securities
Registrar shall have any liability in respect of any transfers effected by the
Depositary.

 

(e)                                  The rights of the Owners of the Book-Entry
Preferred Securities shall be exercised only through the Depositary and shall be
limited to those established by law, the Applicable Depositary Procedures and
agreements between such Owners and the Depositary and/or the Depositary
Participants; provided, that solely for the purpose of determining whether the
Holders of the requisite amount of Preferred Securities have voted on any matter
provided for in this Trust Agreement, to the extent that Preferred Securities
are represented by a Global Preferred Security, the Trustees may conclusively
rely on, and shall be fully protected in relying on, any written instrument
(including a proxy) delivered to the Property Trustee by the Depositary setting
forth the Owners’ votes or assigning the right to vote on any matter to any
other Persons either in whole or in part. To the extent that Preferred
Securities are represented by a Global Preferred Security, the initial
Depositary will make book-entry transfers among the Depositary Participants and
receive and transmit payments on the Preferred Securities that are represented
by a Global Preferred Security to such Depositary Participants, and none of the
Depositor or the Trustees shall have any responsibility or obligation with
respect thereto.

 

F-27

--------------------------------------------------------------------------------


 

(f)                                    To the extent that a notice or other
communication to the Holders is required under this Trust Agreement, for so long
as Preferred Securities are represented by a Global Preferred Security, the
Trustees shall give all such notices and communications to the Depositary, and
shall have no obligations to the Owners.

 

SECTION 5.7.  Registration of Transfer and Exchange of Preferred Securities
Certificates.

 

(a)                                  The Property Trustee shall keep or cause to
be kept, at the Corporate Trust Office, a register or registers (the “Securities
Register”) in which the registrar and transfer agent with respect to the Trust
Securities (the “Securities Registrar”), subject to such reasonable regulations
as it may prescribe, shall provide for the registration of Preferred Securities
Certificates and Common Securities Certificates and registration of transfers
and exchanges of Preferred Securities Certificates as herein provided. The
Person acting as the Property Trustee shall at all times also be the Securities
Registrar. The provisions of Article VIII shall apply to the Property Trustee in
its role as Securities Registrar.

 

(b)                                 Subject to Section 5.7(d), upon surrender
for registration of transfer of any Preferred Securities Certificate at the
office or agency maintained pursuant to Section 5.7(f), the Administrative
Trustees or any one of them shall execute by manual or facsimile signature and
deliver to the Property Trustee, and the Property Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Preferred Securities Certificates in authorized denominations of a like
aggregate Liquidation Amount as may be required by this Trust Agreement dated
the date of execution by such Administrative Trustee or Trustees.  At the option
of a Holder, Preferred Securities Certificates may be exchanged for other
Preferred Securities Certificates in authorized denominations and of a like
aggregate Liquidation Amount upon surrender of the Preferred Securities
Certificate to be exchanged at the office or agency maintained pursuant to
Section 5.7(f).  Whenever any Preferred Securities Certificates are so
surrendered for exchange, the Administrative Trustees or any one of them shall
execute by manual or facsimile signature and deliver to the Property Trustee,
and the Property Trustee shall authenticate and deliver, the Preferred
Securities Certificates that the Holder making the exchange is entitled to
receive.

 

(c)                                  The Securities Registrar shall not be
required, (i) to issue, register the transfer of or exchange any Preferred
Security during a period beginning at the opening of business fifteen (15) days
before the day of selection for redemption of such Preferred Securities pursuant
to Article IV and ending at the close of business on the day of mailing of the
notice of redemption or (ii) to register the transfer of or exchange any
Preferred Security so selected for redemption in whole or in part, except, in
the case of any such Preferred Security to be redeemed in part, any portion
thereof not to be redeemed.

 

(d)                                 Every Preferred Securities Certificate
presented or surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Securities Registrar duly executed by the Holder or such
Holder’s attorney duly authorized in writing and accompanied by a certificate of
the transferee substantially in the form set forth as Exhibit E hereto.

 

F-28

--------------------------------------------------------------------------------


 

(e)                                  No service charge shall be made for any
registration of transfer or exchange of Preferred Securities Certificates, but
the Property Trustee on behalf of the Trust may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Preferred Securities Certificates.

 

(f)                                    The Administrative Trustees shall
designate an office or offices or agency or agencies where Preferred Securities
Certificates may be surrendered for registration of transfer or exchange and
initially designate the Corporate Trust Office as its office and agency for such
purposes. The Administrative Trustees shall give prompt written notice to the
Depositor, the Property Trustee and to the Holders of any change in the location
of any such office or agency.

 

(g)                                 The Preferred Securities may only be
transferred to a “Qualified Purchaser” as such term is defined in
Section 2(a)(51) of the Investment Company Act.

 

(h)                                 Neither the Trustee nor the Securities
Registrar shall be responsible for ascertaining whether any transfer hereunder
complies with the registration provisions of or any exemptions from the
Securities Act, applicable state securities laws or the applicable laws of any
other jurisdiction, ERISA, the Code or the Investment Company Act; provided,
that if a certificate is specifically required by the express terms of this
Section 5.7 to be delivered to the Trustee or the Securities Registrar by a
Holder or transferee of a Security, the Trustee and the Securities Registrar
shall be under a duty to receive and examine the same to determine whether or
not the certificate substantially conforms on its face to the requirements of
this Indenture and shall promptly notify the party delivering the same if such
certificate does not comply with such terms.

 

SECTION 5.8.  Mutilated, Destroyed, Lost or Stolen Securities Certificates.

 

(a)                                  If any mutilated Securities Certificate
shall be surrendered to the Securities Registrar together with such security or
indemnity as may be required by the Securities Registrar to save each of the
Trustees harmless, the Administrative Trustees, or any one of them, on behalf of
the Trust, shall execute and make available for delivery in exchange therefor a
new Securities Certificate of like class, tenor and denomination.

 

(b)                                 If the Securities Registrar shall receive
evidence to its satisfaction of the destruction, loss or theft of any Securities
Certificate and there shall be delivered to the Securities Registrar such
security or indemnity as may be required by it to save each of the Trustees
harmless, then in the absence of notice that such Securities Certificate shall
have been acquired by a protected purchaser, the Administrative Trustees, or any
one of them, on behalf of the Trust, shall execute and make available for
delivery, and, with respect to Preferred Securities, the Property Trustee shall
authenticate, in exchange for or in lieu of any such destroyed, lost or stolen
Securities Certificate, a new Securities Certificate of like class, tenor and
denomination.

 

(c)                                  In connection with the issuance of any new
Securities Certificate under this Section 5.8, the Administrative Trustees or
the Securities Registrar may require the payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in connection
therewith.

 

F-29

--------------------------------------------------------------------------------


 

(d)                                 Any duplicate Securities Certificate issued
pursuant to this Section 5.8 shall constitute conclusive evidence of an
undivided beneficial interest in the assets of the Trust corresponding to that
evidenced by the mutilated, lost, stolen or destroyed Securities Certificate, as
if originally issued, whether or not the lost, stolen or destroyed Securities
Certificate shall be found at any time.

 

(e)                                  If any such mutilated, destroyed, lost or
stolen Securities Certificate has become or is about to become due and payable,
the Depositor in its discretion may provide the Administrative Trustee with the
funds to pay such Trust Security and upon receipt of such funds, the
Administrative Trustee shall pay such Trust Security instead of issuing a new
Securities Certificate.

 

(f)                                    The provisions of this Section 5.8 are
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement of mutilated, destroyed, lost or stolen
Securities Certificates.

 

SECTION 5.9.  Persons Deemed Holders.

 

The Trustees and the Securities Registrar shall each treat the Person in whose
name any Securities Certificate shall be registered in the Securities Register
as the owner of such Securities Certificate for the purpose of receiving
Distributions and for all other purposes whatsoever, and none of the Trustees
and the Securities Registrar shall be bound by any notice to the contrary.

 

SECTION 5.10.  Cancellation.

 

All Preferred Securities Certificates surrendered for registration of transfer
or exchange or for payment shall, if surrendered to any Person other than the
Property Trustee, be delivered to the Property Trustee, and any such Preferred
Securities Certificates and Preferred Securities Certificates surrendered
directly to the Property Trustee for any such purpose shall be promptly canceled
by it.  The Administrative Trustees may at any time deliver to the Property
Trustee for cancellation any Preferred Securities Certificates previously
delivered hereunder that the Administrative Trustees may have acquired in any
manner whatsoever, and all Preferred Securities Certificates so delivered shall
be promptly canceled by the Property Trustee.  No Preferred Securities
Certificates shall be executed and delivered in lieu of or in exchange for any
Preferred Securities Certificates canceled as provided in this Section 5.10,
except as expressly permitted by this Trust Agreement.  All canceled Preferred
Securities Certificates shall be retained by the Property Trustee in accordance
with its customary practices.

 

SECTION 5.11.  Ownership of Common Securities by Depositor.

 

(a)                                  On the Closing Date, the Depositor shall
acquire, and thereafter shall retain, beneficial and record ownership of the
Common Securities. Neither the Depositor nor any successor Holder of the Common
Securities may transfer less than all the Common Securities, and the Depositor
or any such successor Holder may transfer the Common Securities only (i) in
connection with a consolidation or merger of the Depositor into another Person,
or any conveyance, transfer or lease by the Depositor of its properties and
assets substantially as an entirety to any Person (in which event such Common
Securities will be transferred to such surviving entity, transferee or lessee,
as the case may be), pursuant to Section 8.1 of the

 

F-30

--------------------------------------------------------------------------------


 

Indenture or (ii) to the Depositor or an Affiliate of the Depositor, in each
such case in compliance with applicable law (including the Securities Act, and
applicable state securities and blue sky laws). To the fullest extent permitted
by law, any attempted transfer of the Common Securities other than as set forth
in the immediately preceding sentence shall be void. The Administrative Trustees
shall cause each Common Securities Certificate issued to the Depositor to
contain a legend stating substantially “THIS CERTIFICATE IS NOT TRANSFERABLE
EXCEPT IN COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE TRUST
AGREEMENT.”

 

(b)                                 Any Holder of the Common Securities shall be
liable for the debts and obligations of the Trust in the manner and to the
extent set forth with respect to the Depositor and agrees that it shall be
subject to all liabilities to which the Depositor may be subject and, prior to
becoming such a Holder, shall deliver to the Administrative Trustees an
instrument of assumption satisfactory to such Trustees.

 

SECTION 5.12.  Restricted Legends.

 

(a)                                  Each Preferred Security Certificate shall
bear a legend in substantially the following form:

 

“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE
BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF
DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

 

UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO GRAMERCY CAPITAL TRUST II OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

 

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION

 

F-31

--------------------------------------------------------------------------------


 

UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND SUCH
PREFERRED SECURITIES OR ANY INTEREST THEREIN, MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM.  EACH PURCHASER OF ANY PREFERRED SECURITIES IS HEREBY
NOTIFIED THAT THE SELLER OF THE PREFERRED SECURITIES MAY BE RELYING ON THE
EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A UNDER THE SECURITIES ACT.

 

THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE TRUST
OR (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
PURCHASER” (AS DEFINED IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED), AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY PREFERRED
SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES, OR ANY
INTEREST THEREIN,  IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS
THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE
VOID AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH
PREFERRED SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT
OF PRINCIPAL OF OR INTEREST ON SUCH PREFERRED SECURITIES, OR ANY INTEREST
THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST
WHATSOEVER IN SUCH PREFERRED SECURITIES.

 

THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN,  BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY
OR ANY INTEREST THEREIN. ANY PURCHASER OR

 

F-32

--------------------------------------------------------------------------------


 

HOLDER OF THE PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO
HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH
SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON
BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING
THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE.”

 

(b)                                 The above legend shall not be removed from
any of the Preferred Securities Certificates unless there is delivered to the
Property Trustee and the Depositor satisfactory evidence, which may include an
opinion of counsel, as may be reasonably required to ensure that any future
transfers thereof may be made without restriction under the provisions of the
Securities Act and other applicable law.  Upon provision of such satisfactory
evidence, one or more of the Administrative Trustees on behalf of the Trust
shall execute and deliver to the Property Trustee, and the Property Trustee
shall deliver, at the written direction of the Administrative Trustees and the
Depositor, Preferred Securities Certificates that do not bear the legend.

 

SECTION 5.13.  Form of Certificate of Authentication.

 

The Property Trustee’s certificate of authentication shall be in substantially
the following form:

 

This is one of the Preferred Securities referred to in the within-mentioned
Trust Agreement.

 

Dated:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Property
Trustee

 

By:

 

 

 

 

Authorized signatory

 

ARTICLE VI

 

MEETINGS; VOTING; ACTS OF HOLDERS

 

SECTION 6.1.  Notice of Meetings.

 

Notice of all meetings of the Holders of the Preferred Securities, stating the
time, place and purpose of the meeting, shall be given by the Property Trustee
pursuant to Section 10.8 to each Holder of Preferred Securities, at such
Holder’s registered address, at least fifteen (15) days and not more than ninety
(90) days before the meeting. At any such meeting, any business properly before
the meeting may be so considered whether or not stated in the notice of the
meeting. Any adjourned meeting may be held as adjourned without further notice.

 

F-33

--------------------------------------------------------------------------------


 

SECTION 6.2.  Meetings of Holders of the Preferred Securities.

 

(a)                                  No annual meeting of Holders is required to
be held. The Property Trustee, however, shall call a meeting of the Holders of
the Preferred Securities to vote on any matter upon the written request of the
Holders of at least twenty five percent (25%) in aggregate Liquidation Amount of
the Outstanding Preferred Securities and the Administrative Trustees or the
Property Trustee may, at any time in their discretion, call a meeting of the
Holders of the Preferred Securities to vote on any matters as to which such
Holders are entitled to vote.

 

(b)                                 The Holders of at least a Majority in
Liquidation Amount of the Preferred Securities, present in person or by proxy,
shall constitute a quorum at any meeting of the Holders of the Preferred
Securities.

 

(c)                                  If a quorum is present at a meeting, an
affirmative vote by the Holders present, in person or by proxy, holding
Preferred Securities representing at least a Majority in Liquidation Amount of
the Preferred Securities held by the Holders present, either in person or by
proxy, at such meeting shall constitute the action of the Holders of the
Preferred Securities, unless this Trust Agreement requires a lesser or greater
number of affirmative votes.

 

SECTION 6.3.  Voting Rights.

 

Holders shall be entitled to one vote for each $10,000 of Liquidation Amount
represented by their Outstanding Trust Securities in respect of any matter as to
which such Holders are entitled to vote.

 

SECTION 6.4.  Proxies, Etc.

 

At any meeting of Holders, any Holder entitled to vote thereat may vote by
proxy, provided, that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Administrative Trustees, or with such other
officer or agent of the Trust as the Administrative Trustees may direct, for
verification prior to the time at which such vote shall be taken. Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee. Only Holders
of record shall be entitled to vote. When Trust Securities are held jointly by
several Persons, any one of them may vote at any meeting in person or by proxy
in respect of such Trust Securities, but if more than one of them shall be
present at such meeting in person or by proxy, and such joint owners or their
proxies so present disagree as to any vote to be cast, such vote shall not be
received in respect of such Trust Securities. A proxy purporting to be executed
by or on behalf of a Holder shall be deemed valid unless challenged at or prior
to its exercise, and the burden of proving invalidity shall rest on the
challenger. No proxy shall be valid more than three years after its date of
execution.

 

SECTION 6.5.  Holder Action by Written Consent.

 

Any action that may be taken by Holders at a meeting may be taken without a
meeting and without prior notice if Holders holding at least a Majority in
Liquidation Amount of all Preferred Securities entitled to vote in respect of
such action (or such lesser or greater proportion thereof as shall be required
by any other provision of this Trust Agreement) shall consent to the

 

F-34

--------------------------------------------------------------------------------


 

action in writing; provided, that notice of such action is promptly provided to
the Holders of Preferred Securities that did not consent to such action.  Any
action that may be taken by the Holders of all the Common Securities may be
taken without a meeting and without prior notice if such Holders shall consent
to the action in writing.

 

SECTION 6.6.  Record Date for Voting and Other Purposes.

 

Except as provided in Section 6.10(a), for the purposes of determining the
Holders who are entitled to notice of and to vote at any meeting or to act by
written consent, or to participate in any distribution on the Trust Securities
in respect of which a record date is not otherwise provided for in this Trust
Agreement, or for the purpose of any other action, the Administrative Trustees
may from time to time fix a date, not more than ninety (90) days prior to the
date of any meeting of Holders or the payment of a Distribution or other action,
as the case may be, as a record date for the determination of the identity of
the Holders of record for such purposes.

 

SECTION 6.7.  Acts of Holders.

 

(a)                                  Any request, demand, authorization,
direction, notice, consent, waiver or other action provided or permitted by this
Trust Agreement to be given, made or taken by Holders may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such Holders in person or by an agent thereof duly appointed in writing; and,
except as otherwise expressly provided herein, such action shall become
effective when such instrument or instruments are delivered to an Administrative
Trustee. Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Trust Agreement and conclusive in favor of the Trustees, if made
in the manner provided in this Section 6.7.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved by the affidavit of a
witness of such execution or by a certificate of a notary public or other
officer authorized by law to take acknowledgments of deeds, certifying that the
individual signing such instrument or writing acknowledged to him the execution
thereof. Where such execution is by a signer acting in a capacity other than
such signer’s individual capacity, such certificate or affidavit shall also
constitute sufficient proof of such signer’s authority. The fact and date of the
execution of any such instrument or writing, or the authority of the Person
executing the same, may also be proved in any other manner that any Trustee
receiving the same deems sufficient.

 

(c)                                  The ownership of Trust Securities shall be
proved by the Securities Register.

 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other Act of the Holder of any Trust
Security shall bind every future Holder of the same Trust Security and the
Holder of every Trust Security issued upon the registration of transfer thereof
or in exchange therefor or in lieu thereof in respect of anything done, omitted
or suffered to be done by the Trustees, the Administrative Trustees or the Trust
in reliance thereon, whether or not notation of such action is made upon such
Trust Security.

 

F-35

--------------------------------------------------------------------------------


 

(e)                                  Without limiting the foregoing, a Holder
entitled hereunder to take any action hereunder with regard to any particular
Trust Security may do so with regard to all or any part of the Liquidation
Amount of such Trust Security or by one or more duly appointed agents each of
which may do so pursuant to such appointment with regard to all or any part of
such Liquidation Amount.

 

(f)                                    If any dispute shall arise among the
Holders or the Trustees with respect to the authenticity, validity or binding
nature of any request, demand, authorization, direction, notice, consent, waiver
or other Act of such Holder or Trustee under this Article VI, then the
determination of such matter by the Property Trustee shall be conclusive with
respect to such matter.

 

SECTION 6.8.  Inspection of Records.

 

Upon reasonable written notice to the Administrative Trustees and the Property
Trustee, the records of the Trust shall be open to inspection by any Holder
during normal business hours for any purpose reasonably related to such Holder’s
interest as a Holder.

 

SECTION 6.9.  Limitations on Voting Rights.

 

(a)                                  Except as expressly provided in this Trust
Agreement and in the Indenture and as otherwise required by law, no Holder of
Preferred Securities shall have any right to vote or in any manner otherwise
control the administration, operation and management of the Trust or the
obligations of the parties hereto, nor shall anything herein set forth, or
contained in the terms of the Securities Certificates, be construed so as to
constitute the Holders from time to time as partners or members of an
association.

 

(b)                                 So long as any Notes are held by the
Property Trustee on behalf of the Trust, the Property Trustee shall not
(i) direct the time, method and place of conducting any proceeding for any
remedy available to the Note Trustee, or exercise any trust or power conferred
on the Property Trustee with respect to the Notes, (ii) waive any past default
that may be waived under Section 5.13 of the Indenture or waive compliance with
any covenant or condition under Section 10.7 of the Indenture, (iii) exercise
any right to rescind or annul a declaration that the principal of all the Notes
shall be due and payable or (iv) consent to any amendment, modification or
termination of the Indenture or the Notes, where such consent shall be required,
without, in each case, obtaining the prior approval of the Holders of at least a
Majority in Liquidation Amount of the Preferred Securities; provided, that where
a consent under the Indenture would require the consent of each holder of Notes
(or each Holder of Preferred Securities) affected thereby, no such consent shall
be given by the Property Trustee without the prior written consent of each
Holder of Preferred Securities. The Property Trustee shall not revoke any action
previously authorized or approved by a vote of the Holders of the Preferred
Securities, except by a subsequent vote of the Holders of the Preferred
Securities.  In addition to obtaining the foregoing approvals of the Holders of
the Preferred Securities, prior to taking any of the foregoing actions, the
Property Trustee shall, at the expense of the Depositor, obtain an Opinion of
Counsel experienced in such matters to the effect that such action shall not
cause the Trust to be taxable as a corporation or classified as other than a
grantor trust for United States federal income tax purposes.

 

F-36

--------------------------------------------------------------------------------


 

(c)                                  If any proposed amendment to the Trust
Agreement provides for, or the Trustees otherwise propose to effect, (i) any
action that would adversely affect in any material respect the powers,
preferences or special rights of the Preferred Securities, whether by way of
amendment to the Trust Agreement or otherwise or (ii) the dissolution,
winding-up or termination of the Trust, other than pursuant to the terms of this
Trust Agreement, then the Holders of Outstanding Preferred Securities as a class
will be entitled to vote on such amendment or proposal and such amendment or
proposal shall not be effective except with the approval of the Holders of at
least a Majority in Liquidation Amount of the Preferred Securities.
Notwithstanding any other provision of this Trust Agreement, no amendment to
this Trust Agreement may be made if, as a result of such amendment, it would
cause the Trust to be taxable as a corporation or classified as other than a
grantor trust for United States federal income tax purposes.

 

SECTION 6.10.  Acceleration of Maturity; Rescission of Annulment; Waivers of
Past Defaults.

 

(a)                                  For so long as any Preferred Securities
remain Outstanding, if, upon a Note Event of Default, the Note Trustee fails or
the holders of not less than twenty five percent (25%) in principal amount of
the outstanding Notes fail to declare the principal of all of the Notes to be
immediately due and payable, the Holders of at least twenty five percent (25%)
in Liquidation Amount of the Preferred Securities then Outstanding shall have
the right to make such declaration by a notice in writing to the Property
Trustee, the Depositor and the Note Trustee.  At any time after a declaration of
acceleration with respect to the Notes has been made and before a judgment or
decree for payment of the money due has been obtained by the Note Trustee as
provided in the Indenture, the Holders of at least a Majority in Liquidation
Amount of the Preferred Securities, by written notice to the Property Trustee,
the Depositor and the Note Trustee, may rescind and annul such declaration and
its consequences if:

 

(i)                                     the Depositor has paid or deposited with
the Note Trustee a sum sufficient to pay:

 

(A)                              all overdue installments of interest on all of
the Notes;

 

(B)                                any accrued Additional Interest on all of the
Notes;

 

(C)                                the principal of and premium, if any, on any
Notes that have become due otherwise than by such declaration of acceleration
and interest and Additional Interest thereon at the rate borne by the Notes; and

 

(D)                               all sums paid or advanced by the Note Trustee
under the Indenture and the reasonable compensation, expenses, disbursements and
advances of the Note Trustee, the Property Trustee and their agents and counsel;
and

 

(ii)                                  all Note Events of Default, other than the
non-payment of the principal of the Notes that has become due solely by such
acceleration, have been cured or waived as provided in Section 5.13 of the
Indenture.

 

Upon receipt by the Property Trustee of written notice requesting such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Preferred Securities, a record

 

F-37

--------------------------------------------------------------------------------


 

date shall be established for determining Holders of Outstanding Preferred
Securities entitled to join in such notice, which record date shall be at the
close of business on the day the Property Trustee receives such notice. The
Holders on such record date, or their duly designated proxies, and only such
Persons, shall be entitled to join in such notice, whether or not such Holders
remain Holders after such record date; provided, that, unless such declaration
of acceleration, or rescission and annulment, as the case may be, shall have
become effective by virtue of the requisite percentage having joined in such
notice prior to the day that is ninety (90) days after such record date, such
notice of declaration of acceleration, or rescission and annulment, as the case
may be, shall automatically and without further action by any Holder be canceled
and of no further effect. Nothing in this paragraph shall prevent a Holder, or a
proxy of a Holder, from giving, after expiration of such ninety (90)-day period,
a new written notice of declaration of acceleration, or rescission and annulment
thereof, as the case may be, that is identical to a written notice that has been
canceled pursuant to the proviso to the preceding sentence, in which event a new
record date shall be established pursuant to the provisions of this
Section 6.10(a).

 

(b)                                 For so long as any Preferred Securities
remain Outstanding, to the fullest extent permitted by law and subject to the
terms of this Trust Agreement and the Indenture, upon a Note Event of Default
specified in paragraph (a) or (b) of Section 5.1 of the Indenture, any Holder of
Preferred Securities shall have the right to institute a proceeding directly
against the Depositor, pursuant to Section 5.8 of the Indenture, for enforcement
of payment to such Holder of any amounts payable in respect of Notes having an
aggregate principal amount equal to the aggregate Liquidation Amount of the
Preferred Securities of such Holder.  Except as set forth in Section 6.10(a) and
this Section 6.10(b), the Holders of Preferred Securities shall have no right to
exercise directly any right or remedy available to the holders of, or in respect
of, the Notes.

 

(c)                                  Notwithstanding paragraphs (a) and (b) of
this Section 6.10, the Holders of at least a Majority in Liquidation Amount of
the Preferred Securities may, on behalf of the Holders of all the Preferred
Securities, waive any Note Event of Default, except any Note Event of Default
arising from the failure to pay any principal of or premium, if any, or interest
(including any Additional Interest) on the Notes (unless such Note Event of
Default has been cured and a sum sufficient to pay all matured installments of
interest and all principal and premium, if any, on all Notes due otherwise than
by acceleration has been deposited with the Note Trustee) or a Note Event of
Default in respect of a covenant or provision that under the Indenture cannot be
modified or amended without the consent of the holder of each outstanding Note.
Upon any such waiver, such Note Event of Default shall cease to exist and any
Note Event of Default arising therefrom shall be deemed to have been cured for
every purpose of the Indenture; but no such waiver shall affect any subsequent
Note Event of Default or impair any right consequent thereon.

 

(d)                                 Notwithstanding paragraphs (a) and (b) of
this Section 6.10, the Holders of at least a Majority in Liquidation Amount of
the Preferred Securities may, on behalf of the Holders of all the Preferred
Securities, waive any past Event of Default and its consequences.  Upon such
waiver, any such Event of Default shall cease to exist, and any Event of Default
arising therefrom shall be deemed to have been cured, for every purpose of this
Trust Agreement, but no such waiver shall extend to any subsequent or other
Event of Default or impair any right consequent thereon.

 

F-38

--------------------------------------------------------------------------------


 

(e)                                  The Holders of a Majority in Liquidation
Amount of the Preferred Securities shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Property Trustee in respect of this Trust Agreement or the Notes or exercising
any trust or power conferred upon the Property Trustee under this Trust
Agreement; provided, that, subject to Sections 8.5 and 8.7, the Property Trustee
shall have the right to decline to follow any such direction if the Property
Trustee being advised by counsel determines that the action so directed may not
lawfully be taken, or if the Property Trustee in good faith shall, by an officer
or officers of the Property Trustee, determine that the proceedings so directed
would be illegal or involve it in personal liability or be unduly prejudicial to
the rights of Holders not party to such direction, and provided, further, that
nothing in this Trust Agreement shall impair the right of the Property Trustee
to take any action deemed proper by the Property Trustee and which is not
inconsistent with such direction.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 7.1.  Representations and Warranties of the Property Trustee and the
Delaware Trustee.

 

The Property Trustee and the Delaware Trustee, each severally on behalf of and
as to itself, hereby represents and warrants for the benefit of the Depositor
and the Holders that:

 

(a)                                  the Property Trustee is a national banking
association, duly organized and validly existing under the laws of the United
States;

 

(b)                                 the Property Trustee has full corporate
power, authority and legal right to execute, deliver and perform its obligations
under this Trust Agreement and has taken all necessary action to authorize the
execution, delivery and performance by it of this Trust Agreement;

 

(c)                                  the Delaware Trustee is a national banking
association, duly formed and validly existing under the laws of the United
States;

 

(d)                                 the Delaware Trustee has full corporate
power, authority and legal right to execute, deliver and perform its obligations
under this Trust Agreement and has taken all necessary action to authorize the
execution, delivery and performance by it of this Trust Agreement;

 

(e)                                  this Trust Agreement has been duly
authorized, executed and delivered by the Property Trustee and the Delaware
Trustee and constitutes the legal, valid and binding agreement of each of the
Property Trustee and the Delaware Trustee enforceable against each of them in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws affecting
creditors’ rights generally and to general principles of equity;

 

(f)                                    the execution, delivery and performance
of this Trust Agreement have been duly authorized by all necessary corporate or
other action on the part of the Property Trustee and the Delaware Trustee and do
not require any approval of stockholders of the Property Trustee and

 

F-39

--------------------------------------------------------------------------------


 

the Delaware Trustee and such execution, delivery and performance will not
(i) violate the Restated Organization Certificate or Articles of Association, as
applicable, or By-laws of the Property Trustee or the Delaware Trustee,
(ii) violate any provision of, or constitute, with or without notice or lapse of
time, a default under, or result in the imposition of any lien on any properties
included in the Trust Property pursuant to the provisions of any indenture,
mortgage, credit agreement, license or other agreement or instrument to which
the Property Trustee or the Delaware Trustee is a party or by which it is bound,
or (iii) violate any applicable law, governmental rule or regulation of the
United States or the State of Delaware, as the case may be, governing the
banking, trust or general powers of the Property Trustee or the Delaware Trustee
or any order, judgment or decree applicable to the Property Trustee or the
Delaware Trustee;

 

(g)                                 neither the authorization, execution or
delivery by the Property Trustee or the Delaware Trustee of this Trust Agreement
nor the consummation of any of the transactions by the Property Trustee or the
Delaware Trustee contemplated herein requires the consent or approval of, the
giving of notice to, the registration with or the taking of any other action
with respect to any governmental authority or agency under any existing law of
the United States or the State of Delaware governing the banking, trust or
general powers of the Property Trustee or the Delaware Trustee, as the case may
be; and

 

(h)                                 to the best of each of the Property
Trustee’s and the Delaware Trustee’s knowledge, there are no proceedings pending
or threatened against or affecting the Property Trustee or the Delaware Trustee
in any court or before any governmental authority, agency or arbitration board
or tribunal that, individually or in the aggregate, would materially and
adversely affect the Trust or would question the right, power and authority of
the Property Trustee or the Delaware Trustee, as the case may be, to enter into
or perform its obligations as one of the Trustees under this Trust Agreement.

 

SECTION 7.2.  Representations and Warranties of Depositor.

 

The Depositor hereby represents and warrants for the benefit of the Holders and
the Trustees that:

 

(a)                                  the Depositor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation;

 

(b)                                 the Depositor has full corporate power,
authority and legal right to execute, deliver and perform its obligations under
this Trust Agreement and has taken all necessary action to authorize the
execution, delivery and performance by it of this Trust Agreement;

 

(c)                                  this Trust Agreement has been duly
authorized, executed and delivered by the Depositor and constitutes the legal,
valid and binding agreement of the Depositor enforceable against the Depositor
in accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity;

 

(d)                                 the Securities Certificates issued at the
Closing Date on behalf of the Trust have been duly authorized and will have been
duly and validly executed, issued and delivered by the applicable Trustees
pursuant to the terms and provisions of, and in accordance with the

 

F-40

--------------------------------------------------------------------------------


 

requirements of, this Trust Agreement and the Holders will be, as of such date,
entitled to the benefits of this Trust Agreement;

 

(e)                                  the execution, delivery and performance of
this Trust Agreement have been duly authorized by all necessary corporate or
other action on the part of the Depositor and do not require any approval of
stockholders of the Depositor and such execution, delivery and performance will
not (i) violate the articles or certificate of incorporation or by-laws (or
other organizational documents) of the Depositor or violate any applicable law,
governmental rule or regulation governing the Depositor or any material portion
of its property or any order, judgment or decree applicable to the Depositor or
any material portion of its property;

 

(f)                                    neither the authorization, execution or
delivery by the Depositor of this Trust Agreement nor the consummation of any of
the transactions by the Depositor contemplated herein requires the consent or
approval of, the giving of notice to, the registration with or the taking of any
other action with respect to any governmental authority or agency under any
existing law governing the Depositor or any material portion of its property;
and

 

(g)                                 there are no proceedings pending or, to the
best of the Depositor’s knowledge, threatened against or affecting the Depositor
or any material portion of its property in any court or before any governmental
authority, agency or arbitration board or tribunal that, individually or in the
aggregate, would materially and adversely affect the Trust or would question the
right, power and authority of the Depositor, as the case may be, to enter into
or perform its obligations under this Trust Agreement.

 

ARTICLE VIII

 

THE TRUSTEES

 

SECTION 8.1.  Number of Trustees.

 

The number of Trustees shall be five (5); provided, that the Property Trustee
and the Delaware Trustee may be the same Person, in which case the number of
Trustees shall be four (4). The number of Trustees may be increased or decreased
by Act of the Holder of the Common Securities subject to Sections 8.2, 8.3, and
8.4. The death, resignation, retirement, removal, bankruptcy, incompetence or
incapacity to perform the duties of a Trustee shall not operate to annul,
dissolve or terminate the Trust.

 

SECTION 8.2.  Property Trustee Required.

 

There shall at all times be a Property Trustee hereunder with respect to the
Trust Securities. The Property Trustee shall be a corporation organized and
doing business under the laws of the United States or of any state thereof,
authorized to exercise corporate trust powers, having a combined capital and
surplus of at least fifty million dollars ($50,000,000), subject to supervision
or examination by federal or state authority and having an office within the
United States.  If any such Person publishes reports of condition at least
annually pursuant to law or to the requirements of its supervising or examining
authority, then for the purposes of this Section 8.2, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the

 

F-41

--------------------------------------------------------------------------------


 

Property Trustee shall cease to be eligible in accordance with the provisions of
this Section 8.2, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article VIII.

 

SECTION 8.3.  Delaware Trustee Required.

 

(a)                                  If required by the Delaware Statutory Trust
Act, there shall at all times be a Delaware Trustee with respect to the Trust
Securities. The Delaware Trustee shall either be (i) a natural person who is at
least 21 years of age and a resident of the State of Delaware or (ii) a legal
entity that has its principal place of business in the State of Delaware,
otherwise meets the requirements of applicable Delaware law and shall act
through one or more persons authorized to bind such entity.  If at any time the
Delaware Trustee shall cease to be eligible in accordance with the provisions of
this Section 8.3, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article VIII.  The Delaware Trustee shall have the
same rights, privileges and immunities as the Property Trustee.

 

(b)                                 The Delaware Trustee shall not be entitled
to exercise any powers, nor shall the Delaware Trustee have any of the duties
and responsibilities, of the Property Trustee or the Administrative Trustees set
forth herein. The Delaware Trustee shall be one of the trustees of the Trust for
the sole and limited purpose of fulfilling the requirements of Section 3807 of
the Delaware Statutory Trust Act and for taking such actions as are required to
be taken by a Delaware trustee under the Delaware Statutory Trust Act. The
duties (including fiduciary duties), liabilities and obligations of the Delaware
Trustee shall be limited to (a) accepting legal process served on the Trust in
the State of Delaware and (b) the execution of any certificates required to be
filed with the Secretary of State of the State of Delaware that the Delaware
Trustee is required to execute under Section 3811 of the Delaware Statutory
Trust Act and there shall be no other duties (including fiduciary duties) or
obligations, express or implied, at law or in equity, of the Delaware Trustee.

 

SECTION 8.4.  Appointment of Administrative Trustees.

 

(a)                                  There shall at all times be one or more
Administrative Trustees hereunder with respect to the Trust Securities. Each
Administrative Trustee shall be either a natural person who is at least 21 years
of age or a legal entity that shall act through one or more persons authorized
to bind that entity.  Each of the individuals identified as an “Administrative
Trustee” in the preamble of this Trust Agreement hereby accepts his or her
appointment as such.

 

(b)                                 Except where a requirement for action by a
specific number of Administrative Trustees is expressly set forth in this Trust
Agreement, any act required or permitted to be taken by, and any power of the
Administrative Trustees may be exercised by, or with the consent of, any one
such Administrative Trustee. Whenever a vacancy in the number of Administrative
Trustees shall occur, until such vacancy is filled by the appointment of an
Administrative Trustee in accordance with Section 8.11, the Administrative
Trustees in office, regardless of their number (and notwithstanding any other
provision of this Trust Agreement), shall have all the powers granted to the
Administrative Trustees and shall discharge all the duties imposed upon the
Administrative Trustees by this Trust Agreement.

 

F-42

--------------------------------------------------------------------------------


 

SECTION 8.5.  Duties and Responsibilities of the Trustees.

 

(a)                                  The rights, immunities, duties and
responsibilities of the Trustees shall be as provided by this Trust Agreement
and there shall be no other duties (including fiduciary duties) or obligations,
express or implied, at law or in equity, of the Trustees; provided, however,
that if an Event of Default known to the Property Trustee has occurred and is
continuing, the Property Trustee shall, prior to the receipt of directions, if
any, from the Holders of at least a Majority in Liquidation Amount of the
Preferred Securities, exercise such of the rights and powers vested in it by
this Trust Agreement, and use the same degree of care and skill in its exercise,
as a prudent person would exercise or use under the circumstances in the conduct
of such person’s own affairs.  Notwithstanding the foregoing, no provision of
this Trust Agreement shall require any of the Trustees to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its or their rights or
powers, if it or they shall have reasonable grounds for believing that repayment
of such funds or adequate indemnity against such risk or liability is not
reasonably assured to it. Whether or not herein expressly so provided, every
provision of this Trust Agreement relating to the conduct or affecting the
liability of or affording protection to the Trustees shall be subject to the
provisions of this Section 8.5. Nothing in this Trust Agreement shall be
construed to release any Administrative Trustee from liability for his or her
own negligent action, negligent failure to act; or his or her own willful
misconduct. To the extent that, at law or in equity, a Trustee has duties and
liabilities relating to the Trust or to the Holders, such Trustee shall not be
liable to the Trust or to any Holder for such Trustee’s good faith reliance on
the provisions of this Trust Agreement. The provisions of this Trust Agreement,
to the extent that they restrict the duties and liabilities of the Trustees
otherwise existing at law or in equity, are agreed by the Depositor and the
Holders to replace such other duties and liabilities of the Trustees.

 

(b)                                 All payments made by the Property Trustee or
a Paying Agent in respect of the Trust Securities shall be made only from the
revenue and proceeds from the Trust Property and only to the extent that there
shall be sufficient revenue or proceeds from the Trust Property to enable the
Property Trustee or a Paying Agent to make payments in accordance with the terms
hereof. Each Holder, by its acceptance of a Trust Security, agrees that it will
look solely to the revenue and proceeds from the Trust Property to the extent
legally available for distribution to it as herein provided and that the
Trustees are not personally liable to it for any amount distributable in respect
of any Trust Security or for any other liability in respect of any Trust
Security. This Section 8.5(b) does not limit the liability of the Trustees
expressly set forth elsewhere in this Trust Agreement.

 

(c)                                  No provisions of this Trust Agreement shall
be construed to relieve the Property Trustee from liability with respect to
matters that are within the authority of the Property Trustee under this Trust
Agreement for its own negligent action, negligent failure to act or willful
misconduct, except that:

 

(i)                                     the Property Trustee shall not be liable
for any error or judgment made in good faith by an authorized officer of the
Property Trustee, unless it shall be proved that the Property Trustee was
negligent in ascertaining the pertinent facts;

 

F-43

--------------------------------------------------------------------------------


 

(ii)                                  the Property Trustee shall not be liable
with respect to any action taken or omitted to be taken by it in good faith in
accordance with the direction of the Holders of at least a Majority in
Liquidation Amount of the Preferred Securities relating to the time, method and
place of conducting any proceeding for any remedy available to the Property
Trustee hereunder or under the Indenture, or exercising any trust or power
conferred upon the Property Trustee under this Trust Agreement;

 

(iii)                               the Property Trustee’s sole duty with
respect to the custody, safe keeping and physical preservation of the Notes and
the Payment Account shall be to deal with such Property in a similar manner as
the Property Trustee deals with similar property for its own account, subject to
the protections and limitations on liability afforded to the Property Trustee
under this Trust Agreement;

 

(iv)                              the Property Trustee shall not be liable for
any interest on any money received by it except as it may otherwise agree in
writing with the Depositor; and money held by the Property Trustee need not be
segregated from other funds held by it except in relation to the Payment Account
maintained by the Property Trustee pursuant to Section 3.1 and except to the
extent otherwise required by law; and

 

(v)                                 the Property Trustee shall not be
responsible for monitoring the compliance by the Administrative Trustees or the
Depositor with their respective duties under this Trust Agreement, nor shall the
Property Trustee be liable for the default or misconduct of any other Trustee or
the Depositor.

 

SECTION 8.6.  Notices of Defaults and Extensions.

 

(a)                                  Within ninety (90) days after the
occurrence of a default actually known to the Property Trustee, the Property
Trustee shall transmit notice of such default to the Holders, the Administrative
Trustees and the Depositor, unless such default shall have been cured or waived.
For the purpose of this Section 8.6, the term “default” means any event that is,
or after notice or lapse of time or both would become, an Event of Default.

 

(b)                                 Within five (5) Business Days after the
receipt of notice of the Depositor’s exercise of its right to defer the payment
of interest on the Notes pursuant to the Indenture, the Property Trustee shall
transmit, in the manner and to the extent provided in Section 10.8, notice of
such exercise to the Holders and the Administrative Trustees, unless such
exercise shall have been revoked.

 

(c)                                  The Property Trustee shall not be charged
with knowledge of any Event of Default unless either (i) a Responsible Officer
of the Property Trustee shall have actual knowledge or (ii) the Property Trustee
shall have received written notice thereof from the Depositor, an Administrative
Trustee or a Holder.

 

(d)                                 The Property Trustee shall notify all
Holders of the Preferred Securities of any notice of default received with
respect to the Notes.

 

F-44

--------------------------------------------------------------------------------


 

SECTION 8.7.  Certain Rights of Property Trustee.

 

Subject to the provisions of Section 8.5:

 

(a)                                  the Property Trustee may conclusively rely
and shall be protected in acting or refraining from acting in good faith and in
accordance with the terms hereof upon any resolution, Opinion of Counsel,
certificate, written representation of a Holder or transferee, certificate of
auditors or any other resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, appraisal, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

 

(b)                                 if (i) in performing its duties under this
Trust Agreement the Property Trustee is required to decide between alternative
courses of action, (ii) in construing any of the provisions of this Trust
Agreement the Property Trustee finds a provision ambiguous or inconsistent with
any other provisions contained herein or (iii) the Property Trustee is unsure of
the application of any provision of this Trust Agreement, then, except as to any
matter as to which the Holders of the Preferred Securities are entitled to vote
under the terms of this Trust Agreement, the Property Trustee shall deliver a
notice to the Depositor requesting the Depositor’s written instruction as to the
course of action to be taken and the Property Trustee shall take such action, or
refrain from taking such action, as the Property Trustee shall be instructed in
writing to take, or to refrain from taking, by the Depositor; provided, that if
the Property Trustee does not receive such instructions of the Depositor within
ten (10) Business Days after it has delivered such notice or such reasonably
shorter period of time set forth in such notice, the Property Trustee may, but
shall be under no duty to, take such action, or refrain from taking such action,
as the Property Trustee shall deem advisable and in the best interests of the
Holders, in which event the Property Trustee shall have no liability except for
its own negligence, bad faith or willful misconduct;

 

(c)                                  any direction or act of the Depositor
contemplated by this Trust Agreement shall be sufficiently evidenced by an
Officers’ Certificate unless otherwise expressly provided herein;

 

(d)                                 any direction or act of an Administrative
Trustee contemplated by this Trust Agreement shall be sufficiently evidenced by
a certificate executed by such Administrative Trustee and setting forth such
direction or act;

 

(e)                                  the Property Trustee shall have no duty to
see to any recording, filing or registration of any instrument (including any
financing or continuation statement or any filing under tax or securities laws)
or any re-recording, re-filing or re-registration thereof;

 

(f)                                    the Property Trustee may consult with
counsel (which counsel may be counsel to the Property Trustee, the Depositor or
any of its Affiliates, and may include any of its employees) and the advice of
such counsel shall be full and complete authorization and protection in respect
of any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon and in accordance with such advice; the

 

F-45

--------------------------------------------------------------------------------


 

Property Trustee shall have the right at any time to seek instructions
concerning the administration of this Trust Agreement from any court of
competent jurisdiction;

 

(g)                                 the Property Trustee shall be under no
obligation to exercise any of the rights or powers vested in it by this Trust
Agreement at the request or direction of any of the Holders pursuant to this
Trust Agreement, unless such Holders shall have offered to the Property Trustee
reasonable security or indemnity against the costs, expenses (including
reasonable attorneys’ fees and expenses) and liabilities that might be incurred
by it in compliance with such request or direction, including reasonable
advances as may be requested by the Property Trustee; provided, however, that
nothing contained in this Section 8.7(g) shall be construed to relieve the
Property Trustee, upon the occurrence of an Event of Default, of its obligation
to exercise the rights and powers vested in it by this Trust Agreement;
provided, further, that nothing contained in this Section 8.7(g) shall prevent
the Property Trustee from exercising its rights under Section 8.11 hereof;

 

(h)                                 the Property Trustee shall not be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, approval, bond, debenture, note or other evidence of
indebtedness or other paper or document, unless requested in writing to do so by
one or more Holders, but the Property Trustee may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the Property
Trustee shall determine to make such inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Depositor, personally
or by agent or attorney;

 

(i)                                     the Property Trustee may execute any of
the trusts or powers hereunder or perform any duties hereunder either directly
or by or through its agents, attorneys, custodians or nominees and the Property
Trustee shall not be responsible for any negligence or misconduct on the part of
any such agent, attorney, custodian or nominee appointed with due care by it
hereunder;

 

(j)                                     whenever in the administration of this
Trust Agreement the Property Trustee shall deem it desirable to receive
instructions with respect to enforcing any remedy or right hereunder, the
Property Trustee (i) may request instructions from the Holders (which
instructions may only be given by the Holders of the same proportion in
Liquidation Amount of the Trust Securities as would be entitled to direct the
Property Trustee under this Trust Agreement in respect of such remedy, right or
action), (ii) may refrain from enforcing such remedy or right or taking such
other action until such instructions are received and (iii) shall be protected
in acting in accordance with such instructions;

 

(k)                                  except as otherwise expressly provided by
this Trust Agreement, the Property Trustee shall not be under any obligation to
take any action that is discretionary under the provisions of this Trust
Agreement;

 

(l)                                     without prejudice to any other rights
available to the Property Trustee under applicable law, when the Property
Trustee incurs expenses or renders services in connection with a Bankruptcy
Event, such expenses (including legal fees and expenses of

 

F-46

--------------------------------------------------------------------------------


 

its agents and counsel) and the compensation for such services are intended to
constitute expenses of administration under any bankruptcy law or law relating
to creditors rights generally; and

 

(m)                               whenever in the administration of this Trust
Agreement the Property Trustee shall deem it desirable that a matter be proved
or established prior to taking, suffering or omitting any action hereunder, the
Property Trustee (unless other evidence be herein specifically prescribed) may,
in the absence of bad faith on its part, request and rely on an Officers’
Certificate which, upon receipt of such request, shall be promptly delivered by
the Depositor.

 

No provision of this Trust Agreement shall be deemed to impose any duty or
obligation on any Trustee to perform any act or acts or exercise any right,
power, duty or obligation conferred or imposed on it, in any jurisdiction in
which it shall be illegal, or in which such Person shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
or to exercise any such right, power, duty or obligation.

 

SECTION 8.8.  Delegation of Power.

 

Any Trustee may, by power of attorney consistent with applicable law, delegate
to any other natural person over the age of 21 its, his or her power for the
purpose of executing any documents contemplated in Section 2.5. The Trustees
shall have power to delegate from time to time to the Depositor the doing of
such things and the execution of such instruments either in the name of the
Trust or the names of the Trustees or otherwise as the Trustees may deem
expedient, to the extent such delegation is not prohibited by applicable law or
contrary to the provisions of this Trust Agreement.

 

SECTION 8.9.  May Hold Securities.

 

Any Trustee or any other agent of any Trustee or the Trust, in its individual or
any other capacity, may become the owner or pledgee of Trust Securities and
except as provided in the definition of the term “Outstanding” in Article I, may
otherwise deal with the Trust with the same rights it would have if it were not
a Trustee or such other agent.

 

SECTION 8.10.  Compensation; Reimbursement; Indemnity.

 

The Depositor agrees:

 

(a)                                  to pay to the Trustees from time to time
such reasonable compensation for all services rendered by them hereunder as may
be agreed by the Depositor and the Trustees from time to time (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);

 

(b)                                 to reimburse the Trustees upon request for
all reasonable expenses, disbursements and advances incurred or made by the
Trustees in accordance with any provision of this Trust Agreement (including the
reasonable compensation and the expenses and disbursements of their agents and
counsel), except any such expense,

 

F-47

--------------------------------------------------------------------------------


 

disbursement or advance as may be attributable to their gross negligence, bad
faith or willful misconduct; and

 

(c)                                  to the fullest extent permitted by
applicable law, to indemnify and hold harmless (i) each Trustee, (ii) any
Affiliate of any Trustee, (iii) any officer, director, shareholder, employee,
representative or agent of any Trustee or any Affiliate of any Trustee and
(iv) any employee or agent of the Trust (referred to herein as an “Indemnified
Person”) from and against any loss, damage, liability, tax (other than income,
franchise or other taxes imposed on amounts paid pursuant to Section 8.10(a) or
(b) hereof), penalty, expense or claim of any kind or nature whatsoever incurred
without negligence, bad faith or willful misconduct on its part, arising out of
or in connection with the acceptance or administration of the Trust hereunder,
including the advancement of funds to cover the costs and expenses of defending
itself against any claim or liability in connection with the exercise or
performance of any of its powers or duties hereunder.

 

The Trust shall have no payment, reimbursement or indemnity obligations to the
Trustees under this Section 8.10.  The provisions of this Section 8.10 shall
survive the termination of this Trust Agreement and the earlier removal or
resignation of any Trustee.

 

No Trustee may claim any Lien on any Trust Property whether before or after
termination of the Trust as a result of any amount due pursuant to this
Section 8.10.

 

To the fullest extent permitted by law, in no event shall the Property Trustee
and the Delaware Trustee be liable for any indirect, special, punitive or
consequential loss or damage of any kind whatsoever, including, but not limited
to, lost profits, even if the Trustee has been advised of the likelihood of such
loss or damage and regardless of the form of action.

 

In no event shall the Property Trustee and the Delaware Trustee be liable for
any failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action, including any laws, ordinances, regulations, governmental
action or the like which delay, restrict or prohibit the providing of the
services contemplated by this Trust Agreement.

 

SECTION 8.11.  Resignation and Removal; Appointment of Successor.

 

(a)                                  No resignation or removal of any Trustee
and no appointment of a successor Trustee pursuant to this Article VIII shall
become effective until the acceptance of appointment by the successor Trustee in
accordance with the applicable requirements of Section 8.12.

 

(b)                                 A Trustee may resign at any time by giving
written notice thereof to the Depositor and, in the case of the Property Trustee
and the Delaware Trustee, to the Holders.

 

(c)                                  Unless an Event of Default shall have
occurred and be continuing, the Property Trustee or the Delaware Trustee, or
both of them, may be removed (with or without cause) at any time by Act of the
Holder of Common Securities.  If an Event of Default shall have occurred and be
continuing, the Property Trustee or the Delaware Trustee, or both of them, may
be removed (with or without cause) at such time by Act of the Holders of at
least a Majority in Liquidation

 

F-48

--------------------------------------------------------------------------------


 

Amount of the Preferred Securities, delivered to the removed Trustee (in its
individual capacity and on behalf of the Trust).  An Administrative Trustee may
be removed (with or without cause) only by Act of the Holder of the Common
Securities at any time.

 

(d)                                 If any Trustee shall resign, be removed or
become incapable of acting as Trustee, or if a vacancy shall occur in the office
of any Trustee for any reason, at a time when no Event of Default shall have
occurred and be continuing, the Holder of the Common Securities, by Act of the
Holder of the Common Securities, shall promptly appoint a successor Trustee or
Trustees, and such successor Trustee and the retiring Trustee shall comply with
the applicable requirements of Section 8.12. If the Property Trustee or the
Delaware Trustee shall resign, be removed or become incapable of continuing to
act as the Property Trustee or the Delaware Trustee, as the case may be, at a
time when an Event of Default shall have occurred and be continuing, the Holders
of the Preferred Securities, by Act of the Holders of a Majority in Liquidation
Amount of the Preferred Securities, shall promptly appoint a successor Property
Trustee or Delaware Trustee, and such successor Property Trustee or Delaware
Trustee and the retiring Property Trustee or Delaware Trustee shall comply with
the applicable requirements of Section 8.12. If an Administrative Trustee shall
resign, be removed or become incapable of acting as Administrative Trustee, at a
time when an Event of Default shall have occurred and be continuing, the Holder
of the Common Securities by Act of the Holder of Common Securities shall
promptly appoint a successor Administrative Trustee and such successor
Administrative Trustee and the retiring Administrative Trustee shall comply with
the applicable requirements of Section 8.12. If no successor Trustee shall have
been so appointed by the Holder of the Common Securities or Holders of the
Preferred Securities, as the case may be, and accepted appointment in the manner
required by Section 8.12 within thirty (30) days after the giving of a notice of
resignation by a Trustee, the removal of a Trustee, or a Trustee becoming
incapable of acting as such Trustee, any Holder who has been a Holder of
Preferred Securities for at least six (6) months may, on behalf of himself and
all others similarly situated, and any resigning Trustee may, in each case, at
the expense of the Depositor, petition any court of competent jurisdiction for
the appointment of a successor Trustee.

 

(e)                                  The Depositor shall give notice of each
resignation and each removal of the Property Trustee or the Delaware Trustee and
each appointment of a successor Property Trustee or Delaware Trustee to all
Holders in the manner provided in Section 10.8.  Each notice shall include the
name of the successor Property Trustee or Delaware Trustee and the address of
its Corporate Trust Office if it is the Property Trustee.

 

(f)                                    Notwithstanding the foregoing or any
other provision of this Trust Agreement, in the event any Administrative Trustee
or a Delaware Trustee who is a natural person dies or becomes, in the opinion of
the Holder of Common Securities, incompetent or incapacitated, the vacancy
created by such death, incompetence or incapacity may be filled by (i) the
unanimous act of the remaining Administrative Trustees if there are at least two
of them or (ii) otherwise by the Holder of the Common Securities (with the
successor in each case being a Person who satisfies the eligibility requirement
for Administrative Trustees or Delaware Trustee, as the case may be, set forth
in Sections 8.3 and 8.4).

 

F-49

--------------------------------------------------------------------------------


 

(g)                                 Upon the appointment of a successor Delaware
Trustee, such successor Delaware Trustee shall file a Certificate of Amendment
to the Certificate of Trust in accordance with Section 3810 of the Delaware
Statutory Trust Act.

 

SECTION 8.12.  Acceptance of Appointment by Successor.

 

(a)                                  In case of the appointment hereunder of a
successor Trustee, each successor Trustee shall execute and deliver to the
Depositor and to the retiring Trustee an instrument accepting such appointment,
and thereupon the resignation or removal of the retiring Trustee shall become
effective and each such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring Trustee; but, on request of the Trust or any successor Trustee
such retiring Trustee shall, upon payment of its charges, duly assign, transfer
and deliver to such successor Trustee all Trust Property, all proceeds thereof
and money held by such retiring Trustee hereunder with respect to the Trust
Securities and the Trust.

 

(b)                                 Upon request of any such successor Trustee,
the Trust (or the retiring Trustee if requested by the Depositor) shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor Trustee all such rights, powers and trusts referred to in the
preceding paragraph.

 

(c)                                  No successor Trustee shall accept its
appointment unless at the time of such acceptance such successor Trustee shall
be qualified and eligible under this Article VIII.

 

SECTION 8.13.  Merger, Conversion, Consolidation or Succession to Business.

 

Any Person into which the Property Trustee or the Delaware Trustee may be merged
or converted or with which it may be consolidated, or any Person resulting from
any merger, conversion or consolidation to which such Trustee shall be a party,
or any Person succeeding to all or substantially all the corporate trust
business of such Trustee, shall be the successor of such Trustee hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, provided, that such Person shall be otherwise
qualified and eligible under this Article VIII.

 

SECTION 8.14.  Not Responsible for Recitals Issuance of Securities and
Representations.

 

The recitals contained herein and in the Securities Certificates shall be taken
as the statements of the Trust and the Depositor, and the Trustees do not assume
any responsibility for their correctness.  The Trustees make no representations
as to the title to, or value or condition of, the property of the Trust or any
part thereof, nor as to the validity or sufficiency of this Trust Agreement, the
Notes or the Trust Securities.  The Trustees shall not be accountable for the
use or application by the Depositor of the proceeds of the Notes. It is
expressly understood and agreed by the parties hereto that insofar as any
document, agreement or certificate is executed on behalf of the Trust by any
Trustee (i) such document, agreement or certificate is executed and delivered by
such Trustee, not in its individual capacity but solely as Trustee under this
Trust Agreement in the exercise of the powers and authority conferred and vested
in it, (ii) each of the

 

F-50

--------------------------------------------------------------------------------


 

representations, undertakings and agreements made on the part of the Trust is
made and intended not as representations, warranties, covenants, undertakings
and agreements by any Trustee in its individual capacity but is made and
intended for the purpose of binding only the Trust and (iii) under no
circumstances shall any Trustee in its individual capacity be personally liable
for the payment of any indebtedness or expenses of the Trust or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Trust under this Trust Agreement or any other
document, agreement or certificate.

 

SECTION 8.15.  Property Trustee May File Proofs of Claim.

 

(a)                                  In case of any Bankruptcy Event (or event
that with the passage of time would become a Bankruptcy Event) relative to the
Trust or any other obligor upon the Trust Securities or the property of the
Trust or of such other obligor or their creditors, the Property Trustee
(irrespective of whether any Distributions on the Trust Securities shall then be
due and payable and irrespective of whether the Property Trustee shall have made
any demand on the Trust for the payment of any past due Distributions) shall be
entitled and empowered, to the fullest extent permitted by law, by intervention
in such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of any Distributions owing and unpaid in respect of the Trust Securities
and to file such other papers or documents as may be necessary or advisable in
order to have the claims of the Property Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Property
Trustee, its agents and counsel) and of the Holders allowed in such judicial
proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Holder to make such payments to the Property Trustee and, in the event the
Property Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Property Trustee first any amount due it for the
reasonable compensation, expenses, disbursements and advances of the Property
Trustee, its agents and counsel, and any other amounts due the Property Trustee.

 

(b)                                 Nothing herein contained shall be deemed to
authorize the Property Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
compensation affecting the Trust Securities or the rights of any Holder thereof
or to authorize the Property Trustee to vote in respect of the claim of any
Holder in any such proceeding.

 

SECTION 8.16.  Reports to the Property Trustee.

 

(a)                                  The Depositor and the Administrative
Trustees shall deliver to the Property Trustee, not later than forty five (45)
days after the end of each of the first three fiscal quarters of the Depositor
and not later than ninety (90) days after the end of each fiscal year of the
Trust

 

F-51

--------------------------------------------------------------------------------


 

ending after the date of this Trust Agreement, an Officers’ Certificate covering
the preceding fiscal year, stating whether or not to the knowledge of the
signers thereof the Depositor and the Trust are in default in the performance or
observance of any of the terms, provisions and conditions of this Trust
Agreement (without regard to any period of grace or requirement of notice
provided hereunder) and, if the Depositor or the Trust shall be in default,
specifying all such defaults and the nature and status thereof of which they
have knowledge.

 

(b)                                 The Depositor shall furnish (i) to the
Property Trustee; (ii) Taberna Capital Management, LLC; and (iii) any Owner of
the Preferred Securities reasonably identified to the Depositor and the Trust
(which identification may be made either by such Owner or by Taberna Capital
Management, LLC) a duly completed and executed certificate substantively and
substantially in the form attached hereto as Exhibit F, including the financial
statements referenced in such Exhibit, which certificate and financial
statements shall be so furnished by the Depositor not later than forty five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year of the Depositor and not later than ninety (90) days after the end of each
fiscal year of the Depositor.

 

The Property Trustee shall obtain all reports, certificate and information,
which it is entitled to obtain under each of the Operative Documents.

 

ARTICLE IX

 

TERMINATION, LIQUIDATION AND MERGER

 

SECTION 9.1.  Dissolution Upon Expiration Date.

 

Unless earlier dissolved, the Trust shall automatically dissolve on October 30,
2040 (the “Expiration Date”), and the Trust Property shall be liquidated in
accordance with Section 9.4.

 

SECTION 9.2.  Early Termination.

 

The first to occur of any of the following events is an “Early Termination
Event”, upon the occurrence of which the Trust shall be dissolved:

 

(a)                                  the occurrence of a Bankruptcy Event in
respect of, or the dissolution or liquidation of, the Depositor, in its capacity
as the Holder of the Common Securities, unless the Depositor shall have
transferred the Common Securities as provided by Section 5.11, in which case
this provision shall refer instead to any such successor Holder of the Common
Securities;

 

(b)                                 the written direction to the Property
Trustee from the Holder of the Common Securities at any time to dissolve the
Trust and, after satisfaction of any liabilities of the Trust as required by
applicable law, to distribute the Notes to Holders in exchange for the Preferred
Securities (which direction is optional and wholly within the discretion of the
Holder of the Common Securities);

 

(c)                                  the redemption of all of the Preferred
Securities in connection with the payment at maturity or redemption of all the
Notes; and

 

F-52

--------------------------------------------------------------------------------


 

(d)                                 the entry of an order for dissolution of the
Trust by a court of competent jurisdiction.

 

SECTION 9.3.  Termination.

 

The respective obligations and responsibilities of the Trustees and the Trust
shall terminate upon the latest to occur of the following: (a) the distribution
by the Property Trustee to Holders of all amounts required to be distributed
hereunder upon the liquidation of the Trust pursuant to Section 9.4, or upon the
redemption of all of the Trust Securities pursuant to Section 4.2; (b) the
satisfaction of any expenses owed by the Trust; and (c) the discharge of all
administrative duties of the Administrative Trustees, including the performance
of any tax reporting obligations with respect to the Trust or the Holders.  As
soon as possible thereafter, and after satisfaction of liabilities to creditors
of the Trust as required by applicable law, including Section 3808 of the
Delaware Statutory Trust Act, the Delaware Trustee, when notified in writing of
the completion of the winding up of the Trust in accordance with the Delaware
Statutory Trust Act, shall terminate the Trust by filing, at the expense of the
Depositor, a certificate of cancellation with the Secretary of State of the
State of Delaware.

 

SECTION 9.4.  Liquidation.

 

(a)                                  If an Early Termination Event specified in
Section 9.2(a), (b) or (d) occurs or upon the Expiration Date, the Trust shall
be liquidated by the Property Trustee as expeditiously as the Property Trustee
shall determine to be possible by distributing, after satisfaction of
liabilities to creditors of the Trust as provided by applicable law, to each
Holder a Like Amount of Notes, subject to Section 9.4(d). Notice of liquidation
shall be given by the Property Trustee not less than thirty (30) nor more than
sixty (60) days prior to the Liquidation Date to each Holder of Trust Securities
at such Holder’s address appearing in the Securities Register. All such notices
of liquidation shall:

 

(i)                                     state the Liquidation Date;

 

(ii)                                  state that from and after the Liquidation
Date, the Trust Securities will no longer be deemed to be Outstanding and
(subject to Section 9.4(d)) any Securities Certificates not surrendered for
exchange will be deemed to represent a Like Amount of Notes; and

 

(iii)                               provide such information with respect to the
mechanics by which Holders may exchange Securities Certificates for Notes, or if
Section 9.4(d) applies, receive a Liquidation Distribution, as the Property
Trustee shall deem appropriate.

 

(b)                                 Except where Section 9.2(c) or
9.4(d) applies, in order to effect the liquidation of the Trust and distribution
of the Notes to Holders, the Property Trustee, either itself acting as exchange
agent or through the appointment of a separate exchange agent, shall establish a
record date for such distribution (which shall not be more than forty five (45)
days prior to the Liquidation Date nor prior to the date on which notice of such
liquidation is given to the Holders) and establish such procedures as it shall
deem appropriate to effect the distribution of Notes in exchange for the
Outstanding Securities Certificates.

 

F-53

--------------------------------------------------------------------------------


 

(c)                                  Except where Section 9.2(c) or
9.4(d) applies, after the Liquidation Date, (i) the Trust Securities will no
longer be deemed to be Outstanding, (ii) certificates representing a Like Amount
of Notes will be issued to Holders of Securities Certificates, upon surrender of
such Certificates to the exchange agent for exchange, (iii) the Depositor shall
use its best efforts to have the Notes listed on the New York Stock Exchange or
on such other exchange, interdealer quotation system or self-regulatory
organization on which the Preferred Securities are then listed, if any,
(iv) Securities Certificates not so surrendered for exchange will be deemed to
represent a Like Amount of Notes bearing accrued and unpaid interest in an
amount equal to the accumulated and unpaid Distributions on such Securities
Certificates until such certificates are so surrendered (and until such
certificates are so surrendered, no payments of interest or principal will be
made to Holders of Securities Certificates with respect to such Notes) and
(v) all rights of Holders holding Trust Securities will cease, except the right
of such Holders to receive Notes upon surrender of Securities Certificates.

 

(d)                                 Notwithstanding the other provisions of this
Section 9.4, if distribution of the Notes in the manner provided herein is
determined by the Property Trustee not to be permitted or practical, the Trust
Property shall be liquidated, and the Trust shall be wound up by the Property
Trustee in such manner as the Property Trustee determines.  In such event,
Holders will be entitled to receive out of the assets of the Trust available for
distribution to Holders, after satisfaction of liabilities to creditors of the
Trust as provided by applicable law, an amount equal to the Liquidation Amount
per Trust Security plus accumulated and unpaid Distributions thereon to the date
of payment (such amount being the “Liquidation Distribution”). If, upon any such
winding up the Liquidation Distribution can be paid only in part because the
Trust has insufficient assets available to pay in full the aggregate Liquidation
Distribution, then, subject to the next succeeding sentence, the amounts payable
by the Trust on the Trust Securities shall be paid on a pro rata basis (based
upon Liquidation Amounts). The Holder of the Common Securities will be entitled
to receive Liquidation Distributions upon any such winding up pro rata (based
upon Liquidation Amounts) with Holders of all Trust Securities, except that, if
an Event of Default has occurred and is continuing, the Preferred Securities
shall have a priority over the Common Securities as provided in Section 4.3.

 

SECTION 9.5.  Mergers, Consolidations, Amalgamations or Replacements of Trust.

 

The Trust may not merge with or into, consolidate, amalgamate, or be replaced
by, or convey, transfer or lease its properties and assets substantially as an
entirety to, any Person except pursuant to this Article IX. At the request of
the Holders of the Common Securities, without the consent of the Holders of the
Preferred Securities, the Trust may merge with or into, consolidate, amalgamate,
or be replaced by or convey, transfer or lease its properties and assets
substantially as an entirety to a trust organized as such under the laws of any
State; provided, that:

 

(a)                                  such successor entity either (i) expressly
assumes all of the obligations of the Trust under this Trust Agreement with
respect to the Preferred Securities or (ii) substitutes for the Preferred
Securities other securities having substantially the same terms as the Preferred
Securities (such other Securities, the “Successor Securities”) so long as the
Successor Securities have the same priority as the Preferred Securities with
respect to distributions and payments upon liquidation, redemption and
otherwise;

 

F-54

--------------------------------------------------------------------------------


 

(b)                                 a trustee of such successor entity
possessing substantially the same powers and duties as the Property Trustee is
appointed to hold the Notes;

 

(c)                                  the Preferred Securities are listed, or any
Successor Securities will be listed upon notice of issuance, on any national
securities exchange or interdealer quotation system on which the Preferred
Securities are then listed, if any;

 

(d)                                 such merger, consolidation, amalgamation,
replacement, conveyance, transfer or lease does not adversely affect the rights,
preferences and privileges of the Holders of the Preferred Securities (including
any Successor Securities) in any material respect;

 

(e)                                  such successor entity has a purpose
substantially identical to that of the Trust;

 

(f)                                    prior to such merger, consolidation,
amalgamation, replacement, conveyance, transfer or lease, the Depositor has
received an Opinion of Counsel to the effect that (i) such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease does not
adversely affect the rights, preferences and privileges of the Holders of the
Preferred Securities (including any Successor Securities) in any material
respect; (ii) following such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease, neither the Trust nor such successor entity will
be required to register as an “investment company” under the Investment Company
Act and (iii) following such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease, the Trust (or the successor entity) will continue
to be classified as a grantor trust for U.S. federal income tax purposes; and

 

(g)                                 the Depositor or its permitted transferee
owns all of the common securities of such successor entity.

 

Notwithstanding the foregoing, the Trust shall not, except with the consent of
Holders of all of the Preferred Securities, consolidate, amalgamate, merge with
or into, or be replaced by or convey, transfer or lease its properties and
assets substantially as an entirety to any other Person or permit any other
entity to consolidate, amalgamate, merge with or into, or replace, the Trust if
such consolidation, amalgamation, merger, replacement, conveyance, transfer or
lease would cause the Trust or the successor entity to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or cause the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes.

 

ARTICLE X

 

MISCELLANEOUS PROVISIONS

 

SECTION 10.1.  Limitation of Rights of Holders.

 

Except as set forth in Section 9.2, the death, bankruptcy, termination,
dissolution or incapacity of any Person having an interest, beneficial or
otherwise, in Trust Securities shall not operate to terminate this Trust
Agreement, nor annul, dissolve or terminate the Trust nor entitle

 

F-55

--------------------------------------------------------------------------------


 

the legal representatives or heirs of such Person or any Holder for such Person,
to claim an accounting, take any action or bring any proceeding in any court for
a partition or winding up of the arrangements contemplated hereby, nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of
them.

 

SECTION 10.2.  Agreed Tax Treatment of Trust and Trust Securities.

 

The parties hereto and, by its acceptance or acquisition of a Trust Security or
a beneficial interest therein, the Holder of, and any Person that acquires a
beneficial interest in, such Trust Security intend and agree to treat the Trust
as a grantor trust for United States federal, state and local tax purposes, and
to treat the Trust Securities (including all payments and proceeds with respect
to such Trust Securities) as undivided beneficial ownership interests in the
Trust Property (and payments and proceeds therefrom, respectively) for United
States federal, state and local tax purposes and to treat the Notes as
indebtedness of the Depositor for United States federal, state and local tax
purposes.  The provisions of this Trust Agreement shall be interpreted to
further this intention and agreement of the parties.

 

SECTION 10.3.  Amendment.

 

(a)                                  This Trust Agreement may be amended from
time to time by the Property Trustee, the Administrative Trustees and the Holder
of all the Common Securities, without the consent of any Holder of the Preferred
Securities, (i) to cure any ambiguity, correct or supplement any provision
herein that may be defective or inconsistent with any other provision herein, or
to make or amend any other provisions with respect to matters or questions
arising under this Trust Agreement, which shall not be inconsistent with the
other provisions of this Trust Agreement, (ii) to modify, eliminate or add to
any provisions of this Trust Agreement to such extent as shall be necessary to
ensure that the Trust will neither be taxable as a corporation nor be classified
as other than a grantor trust for United States federal income tax purposes at
all times that any Trust Securities are Outstanding or to ensure that the Notes
are treated as indebtedness of the Depositor for United States federal income
tax purposes, or to ensure that the Trust will not be required to register as an
“investment company” under the Investment Company Act or (iii) to add to the
covenants, restrictions or obligations of the Depositor; provided, that in the
case of clauses (i), (ii) or (iii), such action shall not adversely affect in
any material respect the interests of any Holder.

 

(b)                                 Except as provided in Section 10.3(c), any
provision of this Trust Agreement may be amended by the Property Trustee, the
Administrative Trustees and the Holder of all of the Common Securities and with
(i) the consent of Holders of at least a Majority in Liquidation Amount of the
Preferred Securities and (ii) receipt by the Trustees of an Opinion of Counsel
to the effect that such amendment or the exercise of any power granted to the
Trustees in accordance with such amendment will not cause the Trust to be
taxable as a corporation or classified as other than a grantor trust for United
States federal income tax purposes or affect the treatment of the Notes as
indebtedness of the Depositor for United States federal income tax purposes or
affect the Trust’s exemption from status (or from any requirement to register)
as an “investment company” under the Investment Company Act.  In addition to the
foregoing, the Distribution Dates, Redemption Date and Stated Maturity (as
defined in the Indenture) with respect to the Preferred Securities or a portion
of the Preferred Securities shall be modified in

 

F-56

--------------------------------------------------------------------------------


 

connection with any modification of the Interest Payment Date, Redemption Date
or Stated Maturity of the Junior Subordinated Notes made by the Company and the
Trust at the direction of any holder of the Preferred Securities or a portion of
the Preferred Securities as set forth in Section 6 of the Purchase Agreement.

 

(c)                                  Notwithstanding any other provision of this
Trust Agreement, without the consent of each Holder, this Trust Agreement may
not be amended to (i) change the accrual rate, amount, currency or timing of any
Distribution on or the redemption price of the Trust Securities or otherwise
adversely affect the amount of any Distribution or other payment required to be
made in respect of the Trust Securities as of a specified date, except as set
forth in the last sentence of Section 10.3(b) above, (ii) restrict or impair the
right of a Holder to institute suit for the enforcement of any such payment on
or after such date, (iii) reduce the percentage of aggregate Liquidation Amount
of Outstanding Preferred Securities, the consent of whose Holders is required
for any such amendment, or the consent of whose Holders is required for any
waiver of compliance with any provision of this Trust Agreement or of defaults
hereunder and their consequences provided for in this Trust Agreement;
(iv) impair or adversely affect the rights and interests of the Holders in the
Trust Property, or permit the creation of any Lien on any portion of the Trust
Property; or (v) modify the definition of “Outstanding,” this Section 10.3(c),
Sections 4.1, 4.2, 4.3, 6.10(e) or Article IX.

 

(d)                                 Notwithstanding any other provision of this
Trust Agreement, no Trustee shall enter into or consent to any amendment to this
Trust Agreement that would cause the Trust to be taxable as a corporation or to
be classified as other than a grantor trust for United States federal income tax
purposes or that would cause the Notes to fail or cease to be treated as
indebtedness of the Depositor for United States federal income tax purposes or
that would cause the Trust to fail or cease to qualify for the exemption from
status (or from any requirement to register) as an “investment company” under
the Investment Company Act.

 

(e)                                  If any amendment to this Trust Agreement is
made, the Administrative Trustees or the Property Trustee shall promptly provide
to the Depositor and the Note Trustee a copy of such amendment.

 

(f)                                    No Trustee shall be required to enter
into any amendment to this Trust Agreement that affects its own rights, duties
or immunities under this Trust Agreement. The Trustees shall be entitled to
receive an Opinion of Counsel and an Officers’ Certificate stating that any
amendment to this Trust Agreement is in compliance with this Trust Agreement and
all conditions precedent herein provided for relating to such action have been
met.

 

(g)                                 No amendment or modification to this Trust
Agreement that adversely affects in any material respect the rights, duties,
liabilities, indemnities or immunities of the Delaware Trustee hereunder shall
be permitted without the prior written consent of the Delaware Trustee.

 

SECTION 10.4.  Separability.

 

If any provision in this Trust Agreement or in the Securities Certificates shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby, and there shall be deemed substituted for the

 

F-57

--------------------------------------------------------------------------------


 

provision at issue a valid, legal and enforceable provision as similar as
possible to the provision at issue.

 

SECTION 10.5.  Governing Law.

 

THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE HOLDERS, THE
TRUST, THE DEPOSITOR AND THE TRUSTEES WITH RESPECT TO THIS TRUST AGREEMENT AND
THE TRUST SECURITIES SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICTS
OF LAWS PROVISIONS.

 

SECTION 10.6.  Successors.

 

This Trust Agreement shall be binding upon and shall inure to the benefit of any
successor to the Depositor, the Trust and any Trustee, including any successor
by operation of law. Except in connection with a transaction involving the
Depositor that is permitted under Article VIII of the Indenture and pursuant to
which the assignee agrees in writing to perform the Depositor’s obligations
hereunder, the Depositor shall not assign its obligations hereunder.

 

SECTION 10.7.  Headings.

 

The Article and Section headings are for convenience only and shall not affect
the construction of this Trust Agreement

 

SECTION 10.8.  Reports, Notices and Demands.

 

(a)                                  Any report, notice, demand or other
communication that by any provision of this Trust Agreement is required or
permitted to be given or served to or upon any Holder or the Depositor may be
given or served in writing delivered in person, or by reputable, overnight
courier, by telecopy or by deposit thereof, first-class postage prepaid, in the
United States mail, addressed, (a) in the case of a Holder of Preferred
Securities, to such Holder as such Holder’s name and address may appear on the
Securities Register; and (b) in the case of the Holder of all the Common
Securities or the Depositor, to GKK Capital LP, 420 Lexington Avenue, New York,
NY 10170, Attention:  Gregory F. Hughes, with a copy to Clifford Chance US LLP,
31 West 52nd Street, New York, NY 10019, Attention:  Larry P. Medvinsky, or to
such other address as may be specified in a written notice by the Holder of all
the Common Securities or the Depositor, as the case may be, to the Property
Trustee. Such report, notice, demand or other communication to or upon a Holder
or the Depositor shall be deemed to have been given when received in person,
within one (1) Business Day following delivery by overnight courier, when
telecopied with receipt confirmed, or within three (3) Business Days following
delivery by mail, except that if a notice or other document is refused delivery
or cannot be delivered because of a changed address of which no notice was
given, such notice or other document shall be deemed to have been delivered on
the date of such refusal or inability to deliver.

 

(b)                                 Any notice, demand or other communication
that by any provision of this Trust Agreement is required or permitted to be
given or served to or upon the Property Trustee, the Delaware Trustee, the
Administrative Trustees or the Trust shall be given in writing by deposit

 

F-58

--------------------------------------------------------------------------------


 

thereof, first-class postage prepaid, in the U.S. mail, personal delivery or
facsimile transmission, addressed to such Person as follows: (i) with respect to
the Property Trustee to JPMorgan Chase Bank, National Association, 600 Travis,
50th  Floor, Houston, Texas 77002, Attention: Worldwide Securities
Services—Gramercy Capital Trust II,  facsimile no. (713) 216-2101, (ii) with
respect to the Delaware Trustee, to Chase Bank USA, National Association, c/o
JPMorgan Chase Bank, National Association, 500 Stanton Christiana Road, Building
4 (3rd Floor), Newark, Delaware 19713, Attention: Worldwide Securities
Services—Gramercy Capital Trust II, facsimile no. (302) 552-6280; (iii) with
respect to the Administrative Trustees, to them at the address above for notices
to the Depositor, marked “Attention: Administrative Trustees of Gramercy Capital
Trust II”, and (iv) with respect to the Trust, to its principal executive office
specified in Section 2.2, with a copy to the Property Trustee. Such notice,
demand or other communication to or upon the Trust, the Property Trustee or the
Administrative Trustees shall be deemed to have been sufficiently given or made
only upon actual receipt of the writing by the Trust, the Property Trustee or
the Administrative Trustees.

 

SECTION 10.9.  Agreement Not to Petition.

 

Each of the Trustees and the Depositor agree for the benefit of the Holders
that, until at least one year and one day after the Trust has been terminated in
accordance with Article IX, they shall not file, or join in the filing of, a
petition against the Trust under any Bankruptcy Law or otherwise join in the
commencement of any proceeding against the Trust under any Bankruptcy Law. If
the Depositor takes action in violation of this Section 10.9, the Property
Trustee agrees, for the benefit of Holders, that at the expense of the
Depositor, it shall file an answer with the applicable bankruptcy court or
otherwise properly contest the filing of such petition by the Depositor against
the Trust or the commencement of such action and raise the defense that the
Depositor has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as counsel for the
Property Trustee or the Trust may assert.

 

SECTION 10.10.  Counterparts. This instrument may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

F-59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Trust Agreement as of the day and year first above written.

 

 

 

GKK CAPITAL LP, as Depositor By:

 

 

GRAMERCY CAPITAL CORP., its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Marc Holliday

 

 

 

Title: President & Chief Executive Officer

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL

CHASE BANK USA, NATIONAL ASSOCIATION, as

ASSOCIATION, in its individual as Property

Delaware Trustee

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

Name:

 

 

Title:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Administrative Trustee

 

Administrative Trustee

Name: Marc Holliday

 

Name: Gregory F. Hughes

 

 

 

 

 

 

 

 

 

Administrative Trustee

 

Name: Hugh Hall

 

 

A-1

--------------------------------------------------------------------------------


 

DETERMINATION OF LIBOR

 

With respect to the Trust Securities, the London interbank offered rate
(“LIBOR”) shall be determined by the Calculation Agent in accordance with the
following provisions (in each case rounded to the nearest .000001%):

 

(1)                                  On the second LIBOR Business Day (as
defined below) prior to a Distribution Date (except with respect to the first
interest payment period, such date shall be August 5, 2005) (each such day, a
“LIBOR Determination Date”), LIBOR for any given security shall for the
following interest payment period equal the rate, as obtained by the Calculation
Agent from Bloomberg Financial Markets Commodities News, for three-month
Eurodollar deposits that appears on Dow Jones Telerate Page 3750 (as defined in
the International Swaps and Derivatives Association, Inc. 2000 Interest Rate and
Currency Exchange Definitions), or such other page as may replace such
Page 3750, as of 11:00 a.m. (London time) on such LIBOR Determination Date.

 

(2)                                  If, on any LIBOR Determination Date, such
rate does not appear on Dow Jones Telerate Page 3750 or such other page as may
replace such Page 3750, the Calculation Agent shall determine the arithmetic
mean of the offered quotations of the Reference Banks (as defined below) to
leading banks in the London interbank market for three-month Eurodollar deposits
in an amount determined by the Calculation Agent by reference to requests for
quotations as of approximately 11:00 a.m. (London time) on the LIBOR
Determination Date made by the Calculation Agent to the Reference Banks.  If, on
any LIBOR Determination Date, at least two of the Reference Banks provide such
quotations, LIBOR shall equal such arithmetic mean of such quotations.  If, on
any LIBOR Determination Date, only one or none of the Reference Banks provide
such quotations, LIBOR shall be deemed to be the arithmetic mean of the offered
quotations that leading banks in the City of New York selected by the
Calculation Agent are quoting on the relevant LIBOR Determination Date for
three-month Eurodollar deposits in an amount determined by the Calculation Agent
by reference to the principal London offices of leading banks in the London
interbank market; provided, that if the Calculation Agent is required but is
unable to determine a rate in accordance with at least one of the procedures
provided above, LIBOR shall be LIBOR as determined on the previous LIBOR
Determination Date.

 

(3)                                  As used herein: “Reference Banks” means
four major banks in the London interbank market selected by the Calculation
Agent; and “LIBOR Business Day” means a day on which commercial banks are open
for business (including dealings in foreign exchange and foreign currency
deposits) in London.

 

--------------------------------------------------------------------------------

 